


Exhibit 10.22

 

BIOMASS SUPPLY AGREEMENT

 

Between

 

ENVIVA PARTNERS, LP

as Seller

 

and

 

ENVIVA WILMINGTON HOLDINGS, LLC

as Purchaser

 

in relation to the Teesside Biomass Project

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

Clause

 

 

 

 

 

1.

Interpretation

1

2.

Term of Agreement

11

3.

Conditions Precedent

11

4.

Sale and Purchase Obligations

12

5.

Title and Risk

12

6.

[Reserved]

13

7.

Full Supply Commencement

13

8.

Biomass Quantity

13

9.

Weighing, Sampling and Testing

16

10.

Biomass Quality

16

11.

Sustainability

19

12.

Delivery

20

13.

Shipping

23

14.

Invoice and Payment

29

15.

Force Majeure

32

16.

Change in law and sustainability requirements

35

17.

[reserved]

36

18.

Default and Termination

36

19.

Representations and Warranties

39

20.

Anti-bribery, Corruption and Counterparty Integrity

40

21.

[RESERVED]

43

22.

Confidentiality

43

23.

Limitation on Liability

43

24.

Notices

44

25.

Assignment

46

26.

Governing Law

47

27.

Dispute Resolution

47

28.

Miscellaneous

48

 

 

 

Schedules

 

 

 

 

1.

Specifications

49

2.

Annual Base Quantities

52

3.

Agreed Weighing Procedure

53

4.

Sampling and Analysis Procedure

54

5.

Performing Vessel Criteria

58

6.

Price

59

6B.

Price (From and after a Step-In)

62

7.

Location of Delivery Point

64

8.

Sustainability Requirements

65

9.

Form of Final Price Confirmation Notice

77

10.

Technical Dispute Resolution Procedures

79

 

 

 

Signatories

80

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated as of 22 January 2016.

 

BETWEEN:

 

(1)                                 ENVIVA PARTNERS, LP, a limited partnership
registered under the laws of the State of Delaware, USA, with its registered
office at 1209 Orange St, Wilmington, DE, USA, 19801 (the Seller); and

 

(2)                                 ENVIVA WILMINGTON HOLDINGS, LLC, a limited
liability company registered under the laws of the State of Delaware, USA, with
its registered office at 1209 Orange St, Wilmington, DE, USA, 19801 (the
Purchaser).

 

(each, a Party, and together, the Parties).

 

WHEREAS:

 

(A)                               The Seller is a supplier of wood fuel and is
willing to supply the Biomass to the Purchaser.

 

(B)                               The Purchaser wishes to purchase the Biomass
(it being understood that the Purchaser may re-sell such Biomass to a third
party buyer that owns a Facility).

 

(C)                               The Seller agrees to sell and the Purchaser
agrees to purchase the Biomass on the terms and conditions set out in this
Agreement.

 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definition

 

In this Agreement, the following words and expressions shall have the meanings
stated.

 

Acceptance Level means the Parameters and rejection limits set out in the
Specifications.

 

Act of Insolvency means the occurrence of any one or more of the following
events in respect of the Purchaser or the Seller:

 

(a)                                 is dissolved (other than pursuant to a
solvent consolidation, amalgamation or merger), becomes insolvent, is unable to
pay its debts or fails, or admits in writing its inability, generally to pay its
debts as they become due;

 

(b)                                 makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(c)                                  institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
that proceeding or petition (i) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (ii) is not withdrawn, dismissed, discharged,
stayed or restrained in each case within thirty (30) days of the institution or
presentation of that proceeding or petition;

 

1

--------------------------------------------------------------------------------


 

(d)                                 has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a solvent
consolidation, amalgamation or merger);

 

(e)                                  seeks or becomes subject to the appointment
of an administrator, administrative receiver, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; or

 

(f)                                   causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to
(e) (inclusive).

 

Actual Laytime means, for any Vessel delivering a Shipment under this Agreement,
the number of hours or part thereof during WWDs required to discharge that
Vessel calculated in accordance with Clause 13.6 (Demurrage and Despatch).

 

Adverse Claim has the meaning set out in Clause 5.2(b) (No Adverse Claim).

 

Affected Party has the meaning set out in Clause 15.2 (Principle).

 

Affiliate means in respect of a person, any person which Controls (directly or
indirectly) that person and any other person Controlled (directly or indirectly)
by such first mentioned person, including, where a person is a company, the
ultimate holding company of such person, any holding company of such person and
any subsidiary (direct or indirect) of such holding company.

 

Agreed Sampling and Analysis Procedure means the sampling and analysis procedure
agreed between the Parties as set out in Schedule 4 (Sampling and Analysis
Procedure).

 

Agreed Weighing Procedure means the weighing procedure agreed between the
Parties as set out in Schedule 3 (Agreed Weighing Procedure).

 

Agreement means this agreement, including all schedules hereto and any other
documents that may be incorporated by reference.

 

Agreement Date means the date of this Agreement.

 

Allowed Laytime means, for any Vessel delivering a Shipment under this
Agreement, the number of hours or part thereof during WWDs equal to

 

(a)                                 the volume of Biomass carried on that Vessel
(in Tonnes, as specified in the Weight Certificate for that Vessel);  divided by

 

(b)                                 the Hourly Discharge Rate applicable to that
Vessel.

 

Alternative Delivery Point means a delivery point at the Port of Tyne, Port of
Immingham, Port of Liverpool, ARA (Amsterdam — Rotterdam — Antwerp), Port of
Ghent, Port of Copenhagen, or such other ports determined in accordance with
Clause 13.1(c).

 

Analysis Certificate(s) means (as the case may be) the First Analysis
Certificate(s), the Second Analysis Certificate(s), or the Umpire Analysis
Certificate(s) as contemplated in Schedule 4 (Sampling and Analysis Procedure).

 

Annual Base Quantity means, in respect of each Delivery Year, the volume of
Biomass specified for that Delivery Year in Schedule 2 (Annual Base Quantities),
+/- 2% (two per cent) at the Seller’s option, as such volume may be adjusted in
accordance with Clause 7.2 (Annual Base Quantity

 

2

--------------------------------------------------------------------------------


 

Revision), less the amount of any adjustment to the relevant Annual Operational
Delivery Schedule in accordance with Clause 12.3(e) (Variations to Delivery
Schedules).

 

Annual Operational Delivery Schedule has the meaning given to it in Clause 12.2
(Operational Delivery Schedules).

 

Anti-corruption Laws means, in relation to a Party, all Laws relating to
anti-bribery and corruption applicable to such Party including the UK Bribery
Act 2010.

 

Base Price has the respective meanings set out in Part A (Fixed Price) of
Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)).

 

Bill of Lading has the meaning given to it in Clause 14.2(b) (Payment).

 

Biomass means wood pellets originating from any region that meet the
Sustainability Requirements and the Specifications.

 

Business Day means a day other than a Saturday or Sunday or a day on which
banking institutions are generally closed in the Country or the United States of
America.

 

Change in Law means:

 

(a)                                 the coming into effect of any Law that is
not in effect at the Agreement Date; and/or

 

(b)                                 the modification, repeal, change in legal
interpretation or replacement of any Law after the Agreement Date.

 

Competent Authority means any national, state, local, regional or municipal
government, ministry, governmental department, commission, board, bureau,
agency, instrumentality, executive, legislative, judicial or administrative body
having jurisdiction over the Facility or the delivery of Biomass under this
Agreement.

 

Consent means any authorization, permit, consent or other such approval or
regulation by or with any Competent Authority in any country relating to the
supply of Biomass or to the performance by the Seller of any obligations under
this Agreement.

 

Contract Price has the respective meanings set out in Part A (Fixed Price) of
Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)).

 

Control means the power, directly or indirectly, to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities or any interest carrying voting rights, or to
appoint or remove or cause the appointment or removal of any directors (or
equivalent officials) or those of its directors (or equivalent officials)
holding the majority of the voting rights on its board of directors (or
equivalent body), whether by contract or otherwise.

 

Corrupt Act means, in relation to any person, the exercise by that person of any
improper or corrupt influence over the actions of another person by directly or
indirectly:

 

(a)                                 offering, promising or giving a financial or
other advantage to such other person; or

 

(b)                                 requesting, agreeing to receive or accepting
a financial or other advantage from such other person,

 

in a manner which is or, in the circumstances, could reasonably be expected to
constitute a breach of any applicable Anti-corruption Laws.

 

3

--------------------------------------------------------------------------------


 

Country means the United Kingdom of Great Britain and Northern Ireland.

 

DA Cap means an amount per Shipment equal to £65,000 for Vessels with a
Scheduled Delivery Date prior to December 31, 2019, and thereafter escalating by
2.25% on January 1 of each year, with the first escalation on January 1, 2020.

 

Defaulting Party means, in relation to a Seller Event of Default, the Seller or,
in relation to a Purchaser Event of Default, the Purchaser.

 

Delivery Failure has the meaning given to it in Clause 8.4(a) (Delivery
Failure).

 

Delivery Point means, in relation to any Shipment the Initial Delivery Point or,
if agreed in accordance with Clause 12.3, the relevant Alternative Delivery
Point.

 

Delivery Shortfall has the meaning given to it in Clause 8.4(a) (Delivery
Failure).

 

Delivery Window means, in relation to any Shipment, the period beginning 5
calendar days before the applicable Scheduled Delivery Date and ending on the
day falling 5 calendar days after the applicable Scheduled Delivery Date.

 

Delivery Year means a calendar year, provided that the 1st Delivery Year shall
be the 3 month period beginning on the First Full Supply Delivery Date.

 

Demurrage means, for any Vessel used to deliver Biomass under this Agreement,
the amount (in US$) equal to the greater of (i) zero and (ii) (T – A) x R (in
USD) where

 

(a)                                 T is the Actual Laytime used to discharge
that Vessel, calculated in accordance with Clause 13.5 (Laytime) (in hours, or
part thereof);

 

(b)                                 A is the Allowed Laytime for that Vessel (in
hours, or part thereof); and

 

(c)                                  R is the demurrage rate (in USD/day)
applicable to that Vessel as set out in the relevant Transportation Agreement
and notified by the Seller to the Purchaser in accordance with Clause 13.2
(Vessels), divided by 24.

 

Despatch means, for any Vessel used to deliver Biomass under this Agreement, the
amount (in US$) equal to the greater of (i) zero and (ii) (A – T) x R x 50%
where

 

(a)                                 T is the Actual Laytime used to discharge
that Vessel, calculated in accordance with Clause 13.5 (Laytime) (in hours, or
part thereof);

 

(b)                                 A is the Allowed Laytime for that Vessel (in
hours, or part thereof); and

 

(c)                                  R is the demurrage rate (in USD/day)
applicable to that Vessel as set out in the relevant Transportation Agreement
and notified by the Seller to the Purchaser in accordance with Clause 13.2
(Vessels), divided by 24.

 

Difference Price has the meaning given to it in Clause 8.4(c) (Delivery
Failure), in relation to a Delivery Shortfall, and in Clause 8.5(c)(ii) (Take or
Pay), in relation to a Take or Pay Shortfall.

 

Discharge Rate means:

 

(a)                                 for Vessels of greater than 24,000 Tonnes,
10,000 Tonnes per WWD;

 

(b)                                 for Vessels greater than 12,000 Tonnes and
up to 24,000 Tonnes, 7,500 Tonnes per WWD;

 

4

--------------------------------------------------------------------------------


 

(c)                                  for Vessels greater than 4000 Tonnes and up
to 12,000 Tonnes, 5,000 Tonnes per WWD;

 

(d)                                 for Vessels up to 4,000 Tonnes, the number
of Tonnes per WWD equal to the deadweight capacity of that Vessel.

 

Discharging Port means, in relation to the Initial Delivery Point, the port of
Teesport, United Kingdom and, in the case of any Alternative Delivery Point, the
port where the Alternative Delivery Point is located.

 

Discharging Port Weight Certificate has the meaning set forth in Schedule 3
(Agreed Weighing Procedure).

 

Early Delivery Schedule has the meaning set out in Clause 12.1(a).

 

Effective Date has the meaning set forth in Clause 3(b) (Conditions Precedent).

 

Event of Default means a Seller Event of Default or a Purchaser Event of
Default.

 

Expiry Date has the meaning set forth in Clause 2 (Term of Agreement).

 

Extraneous Material means extraneous material, whether separate from or embedded
in Biomass or not, which may delay or increase the cost of discharging the
Biomass or cause damage to types of equipment, a Facility and/or related assets
applicable to this Agreement, or affect the combustion process in a Facility,
including mould or other substances present in concentrations harmful to health,
metal, stone, pebbles, gravel, plastics, sacks, dunnage, process chemicals,
demolition wood or wood containing halogenated compounds or wood preservatives
or other foreign objects or material.

 

Facility means a biomass power station that uses Biomass sold by the Seller to
the Purchaser as fuel, and including all components thereof and related
facilities, and infrastructure located on or around the power station site and
including all related infrastructure for the unloading, transhipment,
conveyance, discharge and storage of fuel for use in the power station.

 

Final Price Confirmation Notice has the meaning given to it in Schedule 6
(Price).

 

Financing Party means any Person that provides debt, loans, credit or credit
support, acts as counterparty on any interest rate or currency hedging
arrangements, or provides other financing, to a Party.

 

First Analysis Certificate(s) has the meaning given to it in Schedule 4
(Sampling and Analysis Procedure).

 

First Full Supply Delivery Date means 01 October 2019.

 

Fixed Price means the price determined in accordance with Part A (Fixed Price)
of Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)),
respectively, in each case from time to time.

 

Force Majeure has the meaning set forth in Clause 15.1 (Definition).

 

Free Pratique means the permission granted by the authorities at a port, being
satisfied as to the state of health of those on board a Vessel on arrival, for
them to make physical contact with the shore and the Vessel to berth.

 

5

--------------------------------------------------------------------------------


 

FX Curve means, on any date the series of GBP£/US$ spot and forward rates which
are published by Bloomberg on screen GBPUSD Curncy, section 8) FRD Fx Forward
Calculator (taking the average of the bid and offer prices).

 

FX Rate means, for any Shipment, the one month forward GBP£/US$ forward rate
which is specified in the FX Curve on the date of payment of the applicable
invoice.

 

Good Industry Practice means good practices, methods and procedures usually
employed in the biomass supply industry by producers involved in the procurement
or supply of biomass to industrial customers in the Country.

 

Hourly Discharge Rate means, for any Vessel, the Discharge Rate divided by 24.

 

Incoterms 2010 means the 2010 edition of the International Commercial Rules for
the Interpretation of Trade Terms published by the International Chamber of
Commerce.

 

Independent Laboratory means a mutually accepted internationally recognised
independent and ISO/IEC 17025 accredited laboratory with the required analyses
standards prescribed in the Specifications in their accreditation scope.

 

Independent Marine Surveyor means an internationally recognized independent
marine surveyor which shall have demonstrable skills to perform the draught
survey in compliance with the United Nations Draught Survey Code, such as
accredited to ISO/IEC 17020 with the United Nations Draught Survey Code in its
scope.

 

Indexation Factor has the respective meanings set out in Part A (Fixed Price) of
Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)).

 

Initial Delivery Point means the Number 1 Quay located within the Discharging
Port as illustrated in Schedule 7 (Location of Initial Delivery Point).

 

Inspection Certificate is a report from the Inspection Company containing all
relevant information and any notes on deviation from procedures during the
inspection process.  If performed, it will include the sampling certificate as
described in the Sampling Standard, a preparation report, the Temperature
Certificate and the Quality Condition Report.

 

Inspection Company means a mutually accepted internationally recognised
independent and ISO/IEC 17020 or ISO/IEC 17025 accredited inspection company
with the Sampling Standard prescribed in the Agreed Sampling and Analysis
Procedure in their accreditation scope.

 

Interest Rate means LIBOR plus 3.5% (three point five per cent. per year).

 

Laws means:

 

(a)                                 any law (including the common law), statute,
statutory instrument, regulation, instruction, direction, rule or requirement
(in each case) of any Competent Authority (but, for the avoidance of doubt, only
to the extent having force of law); or

 

(b)                                 any condition or other requirement of any
required authorisation, licence, Consent, permit or approval of a Competent
Authority (or of any exemption from the requirement to have the same).

 

6

--------------------------------------------------------------------------------


 

Laytime means the amount of time taken (in hours and/or days) for unloading the
Vessel at the Discharging Port, calculated in accordance with Clause 13.5
(Laytime), as set out in the relevant Laytime Statement.

 

Laytime Statement means, for any Vessel, the statement prepared by the Purchaser
in accordance with Clause 13.6 (Demurrage and Despatch).

 

LIBOR means the 6-month London Interbank Offered Rate published in the Wall
Street Journal on the last Business Day of the most recent month.

 

Loading Port means the port used by Seller to load any Shipment.

 

Longstop Date means 30 September, 2016.

 

Maintenance Flex Volume means Shipments of up to 45,000 Tonnes which the
Purchaser is entitled to reschedule under Clause 12.3(c) (Variations to Delivery
Schedules); provided, however, that such 45,000 Tonne figure is based on an
Annual Base Quantity of 375,000 Tonnes and shall be reduced pro rata in respect
of Delivery Years with a lower Annual Base Quantity, regardless of whether the
relevant volumes are being deferred out of or brought into such Delivery Year.

 

Market Price means, in relation to

 

(a)                                 any Delivery Shortfall, the reasonable and
documented price actually paid by the Purchaser for buying replacement biomass
of a similar quality to Biomass under Clause 8.4(b) (Delivery Failure); and

 

(b)                                 any Take or Pay Shortfall, the reasonable
and documented price actually received by the Seller for selling that Take or
Pay Shortfall,

 

in each case, in the open market on arm’s length terms.

 

Master is the captain of the relevant Vessel.

 

Net Calorific Value or NCV means the net calorific value at constant pressure of
any Biomass delivered under this Agreement as determined in accordance with
Schedule 4 (Sampling and Analysis Procedure).

 

Non-Conforming Biomass has the meaning given to it in Clause 10.2
(Non-Conforming Biomass).

 

Non-Defaulting Party means, in relation to a Seller Event of Default, the
Purchaser or, in relation to a Purchaser Event of Default, the Seller.

 

Notice of Readiness or NOR means a notice that the Vessel has arrived and is
ready in all respects to berth and unload Biomass.

 

Notice of Termination has the meaning set forth in Clause 18.3 (Notice of
Termination).

 

On Demurrage means, in relation to any Vessel, any time when the Demurrage
calculated under this Agreement in relation to that Vessel would exceed zero.

 

Option Quantity means any amount of Biomass which the Seller agrees to sell and
deliver and the Purchaser agrees to purchase and accept in accordance with
Clause Error! Reference source not found.(b) (Option Quantities).

 

Owner means the owner or operator of a Vessel.

 

7

--------------------------------------------------------------------------------


 

Parameters(s) are the characteristics described in the Specifications that
define the quality of the Biomass.

 

Party and Parties have the meanings ascribed thereto in the introductory
paragraphs of this Agreement.

 

Preparation Standard means the latest version of the standard for preparation as
prescribed in the Specifications.

 

Price means the price of Biomass sold by the Seller to the Purchaser under this
Agreement as calculated in accordance with Schedule 6 (Price) or Schedule 6B
(Price (From and after a Step-In)), as applicable.

 

Purchaser has the meaning ascribed thereto in the introductory paragraphs of
this Agreement.

 

Purchaser Change in Law means any Change in Law with respect to any Law of the
Country or the jurisdiction of any Alternative Delivery Point.

 

Purchaser Event of Default means any of the evens referred to in Clause 18.2
(Purchaser Events of Default).

 

Quality Condition Report has the meaning given to it in Schedule 4 (Sampling and
Analysis Procedure).

 

Rejection Notice has the meaning given to it in Clause 10.6 (Rejection).

 

Rules has the meaning set forth in Clause 27.1.

 

Sampling Standard means EN 14778, or such other standard to which the Parties
may agree from time to time.

 

Scheduled Delivery Date means, in relation to any Shipment under this Agreement,
the date set out in the relevant Annual Operational Delivery Schedule or agreed
by the Parties or otherwise determined under Clause Error! Reference source not
found. (Option Quantities).

 

Second Analysis Certificate(s) means the Analysis Certificate(s) issued by the
Independent Laboratory appointed by and at the cost of the requesting Party and
approved by both Parties for at least the Net Calorific Value as prescribed in
the Specifications in accordance with the Testing Standard.

 

Seller has the meaning ascribed thereto in the introductory paragraphs of this
Agreement.

 

Seller Change in Law means any Change in Law with respect to any Law of any
country where biomass sold under this Agreement originates or is manufactured.

 

Seller Event of Default means any of the events referred to in Clause 18.1
(Seller Events of Default).

 

Shipment means each shipment of Biomass under this Agreement.

 

Shipment Value means, for any Shipment, the figure established in accordance
with Clause 14.1 (Shipment Value).

 

Specifications means the chemical and other specifications described in Schedule
1 (Specifications).

 

8

--------------------------------------------------------------------------------

 

SSHINC means Saturdays, Sundays and holidays included.

 

Starting USD Variable Price has the respective meanings set out in Part B
(Variable Price) of Schedule 6 (Price) and Schedule 6B (Price (From and after a
Step-In)).

 

Step-In has the meaning given to it in Clause 25.1(b) (Assignment).

 

Stevedoring Costs means all stevedoring and other costs associated with
discharging any Shipment at the Delivery Port, and all cargo dues, berthage or
wharfage charged at the Discharging Port.

 

Storage Option has the meaning given to it in Clause 12.5(a) (Storage).

 

Super Holiday means Christmas Day, Boxing Day and New Year’s Day; operations
cease at 1800 hrs on the night prior to the Super Holiday and recommence at 0600
hrs on the day following the Super Holiday.

 

Sustainability Requirements means the sustainability requirements specified in
Part B (Sustainability Criteria) of Schedule 8 (Sustainability Requirements), as
amended from time to time in accordance with Clause 16.2 (Change in
Sustainability Requirements).

 

Take or Pay Shortfall has the meaning given to it in Clause 8.5 (Take or Pay).

 

Tax means any present or future tax, levy, impost, duty, charge, assessment
royalty, tariff or fee of any nature (including interest, penalties and
additions thereto) that is imposed by any government or other taxing authority
(whether or not for its benefit) in respect of any payment, nomination and
allocation under this Agreement, and Taxes shall be construed accordingly. For
the avoidance of doubt, Tax shall exclude: (i) any tax on net income or wealth;
(ii) a stamp, registration, documentation or similar tax; and (iii) VAT.

 

Technical Dispute means (a) any dispute which this Agreement expressly provides
will be a Technical Dispute or (b) in the absence of such an express provision,
any dispute which the Parties agree, by its nature, must be resolved entirely by
either (i) the application of engineering principles or such other specialized
technical knowledge in order to reach resolution thereof or (ii) the application
of financial, accounting, or tax standards and principles in order to reach
resolution thereof, excluding any dispute that has already been resolved
pursuant to the applicable provisions of this Agreement.

 

Technical Expert has the meaning set forth in Schedule 10 (Technical Dispute
Resolution Procedures).

 

Temperature Certificate means the official report issued by the Inspection
Company appointed by and at the cost of the Seller and approved by the
Purchaser, in respect of the temperature measurements as described in the Agreed
Sampling and Analysis Procedure.

 

Term has the meaning set forth in Clause 2 (Term of Agreement).

 

Termination Date has the meaning set forth in Clause 18.3 (Notice of
Termination).

 

Termination Payment has the meaning set forth in Clause 18.4 (Termination
Payment).

 

Testing Standard means the latest version of the standards for analyses as
prescribed in the Specifications.

 

Tonne means a metric tonne of 1,000 kilograms or 2,204.62lbs.

 

9

--------------------------------------------------------------------------------


 

Transportation Contract means any transportation contract entered into by the
Seller with any Owner in relation to a Shipment.

 

Umpire Analysis Certificate(s) means the Analysis Certificate(s) issued by the
Umpire Laboratory for the Parameters in accordance with Schedule 4 (Sampling and
Analysis Procedure).

 

USD Variable Price has the respective meanings set out in Part B (Variable
Price) of Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)).

 

Variable Price has the respective meanings given to it in Part B (Variable
Price) of Schedule 6 (Price) and Schedule 6B (Price (From and after a Step-In)).

 

VAT means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

VAT Amount has the meaning set forth in Clause 14.6(a) (Taxes).

 

Vessel means any vessel which the Seller selects to transport any Shipment.

 

Vessel Criteria means the criteria set out in Schedule 5 (Performing Vessel
Criteria).

 

VP Quantity means, for any Delivery Year from and after a Step-In, that part of
the Annual Base Quantity to which the Variable Price (as defined in Schedule 6B
(Price (From and after a Step-In))) applies, as set out in Schedule 2 (Annual
Base Quantities), pro-rated for the Delivery Year in which a Step-In occurs
based on the remaining Tonnage to be delivered during such Delivery Year upon
the Step-In.

 

Weight Certificate has the meaning set forth in Schedule 3 (Agreed Weighing
Procedure).

 

Working Day means any period of 24 consecutive hours SSHINC but not including
Super Holidays.

 

WWD means any Working Day during which weather permits Vessel discharging
operations.

 

1.2                               Interpretation

 

(a)                                 In this Agreement, except where the context
requires otherwise:

 

(i)                                     words indicating one gender include all
genders;

 

(ii)                                  words indicating the singular also include
the plural and words indicating the plural also include the singular;

 

(iii)                               words indicating persons or parties include
corporations and other legal entities, except where the context requires
otherwise;

 

(iv)                              a person or a Party shall be deemed to include
a reference to the relevant person’s or Party’s successors in title, permitted
assigns and permitted transferees;

 

10

--------------------------------------------------------------------------------


 

(v)                                 references to any statutory provision
(including any secondary legislation) include such provision as modified,
re-enacted or consolidated from time to time;

 

(vi)                              provisions including the word “agree”,
“agreed” or “agreement” require the agreement to be recorded in writing;

 

(vii)                           “month” and “year” mean a calendar month and
calendar year respectively;

 

(viii)                        references to “including”, “included”, or
“include” will be read as if followed by the words “without limitation”; and

 

(ix)                              any reference to a document is to that
document as amended, varied or novated from time to time otherwise than in
breach of this Agreement or that document.

 

(b)                                 References to Recitals, Clauses, Subclauses,
paragraphs, subparagraphs and Schedules shall be construed as reference to the
recitals, clauses, subclauses, paragraphs, subparagraphs and schedules of this
Agreement, unless otherwise specified.

 

(c)                                  Headings shall not be taken into
consideration in the interpretation of this Agreement.

 

1.3                               Accuracy and Rounding

 

Unless otherwise expressly provided in this Agreement:

 

(a)                                 the calculation of all prices, charges and
other sums owing under this Agreement and any adjustment required by the terms
of this Agreement shall be performed to the nearest pence and one half of a
pence shall be rounded up;

 

(b)                                 the calculation of any tonnage shall be
rounded to the nearest tonne and one half of a tonne shall be rounded up; and

 

(c)                                  any other calculation involving figures set
out or referred to in this Agreement shall be performed to the accuracy in which
those figures are given.

 

2.                                      TERM OF AGREEMENT

 

Subject to Clause 3, this Agreement comes into force on the Agreement Date and
continues in force through and including December 31, 2034 (the Expiry Date),
subject to earlier termination in accordance with Clause 18 (Default and
Termination) (the Term).

 

3.                                      CONDITIONS PRECEDENT

 

(a)                                 The rights and obligations of the Parties
under Clauses 2 (Term of Agreement), 3 (Conditions Precedent), 16 (Change in Law
and Sustainability Requirements), 19 (Representations and Warranties) and 20
(Anti-Bribery, Corruption and Counterparty Integrity) to 28 (Miscellaneous)
(inclusive) will commence on the Agreement Date.

 

(b)                                 All other rights and obligations of the
Parties under this Agreement will commence on the date on which the Purchaser
has notified the Seller that it has secured a fully effective agreement to
re-sell the Biomass to be delivered hereunder to a third party that owns a
Facility (such date, the Effective Date).

 

(c)                                  If the Effective Date does not occur by the
Longstop Date, then either Party may terminate this Agreement without liability
upon providing written notice to the other Party at any time prior to the
Effective Date.

 

11

--------------------------------------------------------------------------------


 

4.                                      SALE AND PURCHASE OBLIGATIONS

 

4.1                               Sale and purchase of Biomass

 

During the Term, the Seller agrees to sell and make available to the Purchaser
at the Delivery Point, and the Purchaser agrees to purchase and take delivery at
the Delivery Point of, wood pellets in the quantities and in accordance with the
price and other terms and conditions set forth in this Agreement.

 

4.2                               [Reserved]

 

4.3                               [Reserved]

 

4.4                               Right of Inspection

 

The Seller shall procure that the Purchaser (no more than once every three
(3) months) may inspect, itself or via its designated representatives, any part
of the Seller’s operations (or, to the extent practicable, those of its
suppliers) related to the production, handling, processing, transport, sampling,
analysis, loading, invoicing or delivery of Biomass under this Agreement,
including all records related thereto (subject to confidentiality obligations
herein), in each case to the extent necessary for Purchaser to confirm Seller’s
compliance with this Agreement, provided that the Purchaser may only exercise
such right during regular business hours, upon no less than thirty (30) days’
advance notice to the Seller and so as not to disrupt the operations of the
Seller or its suppliers.

 

5.                                      TITLE AND RISK

 

5.1                               Title and risk of loss

 

(a)                                 Subject to Clause 10.7 (Rejection
Implications) and Clause 14.5(b) (Late Payments), title to and risk of loss of
all Biomass delivered by the Seller under this Agreement will pass to the
Purchaser as the Biomass is loaded onto a Vessel (i.e. when it passes over the
Vessel’s rail) at the Loading Port (in accordance with CIF Incoterms 2010 except
as otherwise provided herein).

 

(b)                                 Without prejudice to Clause 10.7 (Rejection
Implications), delivery shall be final and complete upon passage of title and
risk under this Clause 5.1, notwithstanding Seller’s obligation to cause
Shipments to arrive, or Purchaser’s obligation to accept and discharge such
Shipments, in each case at the Discharging Port as and when required herein.

 

5.2                               No Adverse Claim

 

(a)                                 The Seller warrants and undertakes to ensure
that it will, at the time title passes to the Purchaser under this Agreement,
have good and valid title to all Biomass delivered to the Purchaser hereunder
and that all such Biomass shall be free and clear of all liens, charges,
mortgages, pledges, security interests, claims for taxes or royalties and other
encumbrances or adverse claims.

 

(b)                                 If any claim (an Adverse Claim) arises as a
result of a breach of Clause 5.2(a) above and attaches with respect to any such
Biomass and/or monies due therefor:

 

(i)                                     the Seller must immediately remove such
Adverse Claim or post a bond or other security therefor in accordance with
applicable law and otherwise in a manner reasonably satisfactory to the
Purchaser; and

 

12

--------------------------------------------------------------------------------


 

(ii)                                  the Purchaser may, until such Adverse
Claim is removed or a bond or other security has been so posted in accordance
with the preceding paragraph, retain in escrow, as security for the performance
of the Seller’s obligations with respect to any such Adverse Claim, all sums of
money then due and owing by the Purchaser to the Seller and which may thereafter
accrue to the Seller, up to the amount of the obligations secured by such
Adverse Claim.

 

6.                                      [RESERVED]

 

7.                                      FULL SUPPLY COMMENCEMENT

 

7.1                               Full Supply Commencement

 

From and after the First Full Supply Delivery Date, the Seller must deliver and
the Purchaser must accept Biomass at the Delivery Point on the terms and
conditions specified in this Agreement.

 

7.2                               Annual Base Quantity Revision

 

(a)                                 [Reserved]

 

(b)                                 As further envisaged in Clause 12.3(c), the
Purchaser may, on not less than 180 days written notice, inform the Seller that
it wishes to adjust the Annual Base Quantity applicable to the remainder of that
Delivery Year, or the following Delivery Year by transferring no more than the
Maintenance Flex Volume between Delivery Years.  In the event that the Purchaser
issues a notice under this paragraph (b):

 

(i)                                     any Shipment deemed as part of the
Maintenance Flex Volume postponed by the Purchaser from one Delivery Year (the
1st Delivery Year) to the following Delivery Year (the 2nd Delivery Year) under
this paragraph (b) will be added to the Annual Base Quantity for the
2nd Delivery Year.  The Purchaser shall not be permitted to make any further
adjustments to the Annual Base Quantity for the 2nd Delivery Year under this
Clause 7.2(b).

 

(ii)                                  any Shipment deemed as part of the
Maintenance Flex Volume brought by the Purchaser from one Delivery Year (the 2nd
Delivery Year) to the current Delivery Year (the 1st Delivery Year) under this
paragraph (b) will be added to the Annual Base Quantity for the 1st Delivery
Year and the Purchaser shall not be permitted to make any further adjustments to
the Annual Base Quantity for either the 1st or the 2nd Delivery Years under this
Clause 7.2(b).

 

(c)                                  The price of any Shipment moved by the
Purchaser under either paragraphs (i) or (ii) above shall be the price which
would have been applicable in the 2nd Delivery Year.  Notwithstanding anything
to the contrary, this Clause 7.2(b) shall not apply to the first Delivery Year.

 

8.                                      BIOMASS QUANTITY

 

8.1                               [Reserved]

 

8.2                               Annual Base Quantity

 

For each Delivery Year through to the end of the Term the Seller will sell and
deliver and the Purchaser will purchase and accept the Annual Base Quantity
applicable to that Delivery Year.

 

13

--------------------------------------------------------------------------------


 

8.3                               Option Quantities

 

(a)                                 [Reserved]

 

(b)                                 Option Quantities

 

(i)                                     The Purchaser may require the Seller, by
written notice, to sell and deliver (in which case the Seller will sell and
deliver and the Purchaser will purchase and accept) up to six (6) Shipments in
the aggregate during the period from December 31, 2018 through September 30,
2019; provided, that the volume of each such Shipment shall be 50,000 Tonnes,
+/- 10% at the Seller’s option.

 

(ii)                                  Any Purchaser’s notice under paragraph
(b)(i) above shall be given simultaneously with Purchaser’s delivery of an Early
Delivery Schedule in accordance with Clause 12.1(a).

 

8.4                               Delivery Failure

 

(a)                                 In the event that the Vessel delivering any
Shipment of Biomass fails to tender valid NOR at the Discharging Port during the
Delivery Window applicable to that Shipment (other than as a consequence of
Force Majeure), then it shall constitute a Delivery Failure by the Seller and
the quantity of Biomass to which the Delivery Failure relates shall constitute a
Delivery Shortfall.

 

(b)                                 In the event of a Delivery Failure the
Purchaser may (in its absolute discretion) elect to purchase a volume of biomass
up to the Delivery Shortfall from a third party, in which case:

 

(i)                                     the Seller will reimburse to the
Purchaser the Difference Price (as calculated in accordance with paragraph
(c) below), in accordance with Clause 14.3 (Other Invoices); and

 

(ii)                                  (notwithstanding any such purchase from a
third party), the Delivery Shortfall shall be deemed to have been delivered by
the Seller and paid for by the Purchaser for purposes of Clause 8.5 (Take or
Pay) and Clause 12.3(d) (Variations to Delivery Schedules).

 

(c)                                  The Purchaser shall calculate the
Difference Price in relation to any Delivery Shortfall which shall be equal to:

 

(i)                                     the Market Price for the biomass
purchased by the Purchaser under paragraph (b) above; less

 

(ii)                                  the portion of the Shipment Value of the
Delivery Shortfall attributable to an amount of Biomass equal to the biomass
purchased by the Purchaser under paragraph (b) above which would have been paid
by the Purchaser had the Purchaser taken delivery of that Delivery Shortfall
(assuming the Shipment Value for that Delivery Shortfall with a figure of V (as
defined in Clause 14.1 (Shipment Value)) equal to seventeen (17) for the first
Shipment and thereafter the weighted average Net Calorific Value of Shipments
delivered over the prior 365-day period); plus

 

(iii)                               any reasonable and documented additional
direct losses, costs or expenses incurred by the Purchaser in relation to the
Seller failing to deliver the Delivery Shortfall (including additional
transportation charges, legal costs, deadfreight, storage costs, handling costs,
Taxes or duties, and interest), and actual damages and expenses

 

14

--------------------------------------------------------------------------------


 

suffered or incurred by the Purchaser as a result of entering into any
agreements relating to that Delivery Shortfall.

 

If the Difference Price as calculated under this paragraph (c) would be a
negative number, the Difference Price shall be deemed to be zero for that
Delivery Shortfall.  The Purchaser will promptly notify the Difference Price to
the Seller with reasonable supporting documentation.

 

(d)                                 For the avoidance of doubt, the Purchaser
shall not be entitled to reject any Delivery Shortfall and the Seller shall be
entitled to deliver (and the Purchaser shall be required to accept and pay for)
that Delivery Shortfall outside of the relevant Delivery Window provided that
(i) such delivery is at a time acceptable to the Purchaser which does not
adversely interfere with biomass shipments from other suppliers but is otherwise
as soon as reasonably practicable after the Shipment is available for delivery;
and (ii) the Annual Operational Delivery Schedule and Annual Base Quantity shall
be subject to adjustment in accordance with Clause 12.3(e) (Variations to
Delivery Schedules) in the event that the Purchaser has purchased replacement
biomass under paragraph (b) above.

 

8.5                               Take or Pay

 

(a)                                 The Parties agree that the Purchaser will
purchase and accept from the Seller in each Delivery Year the Annual Base
Quantity specified for that Delivery Year in Schedule 2 (Annual Base Quantities)
(as amended in accordance with Clause 7.2 (Annual Base Quantity Revision)
above).

 

(b)                                 In the event that the Purchaser fails to
accept (or indicates to the Seller that it intends not to accept) delivery of a
Shipment which has been scheduled as part of the Annual Operational Delivery
Schedule or has otherwise been ordered and scheduled in accordance with Clause
8.3 (Option Quantities) (but which has not been removed from the Annual
Operational Delivery Schedule under Clause 12.3(c) or (d) (Variations to
Delivery Schedules)), or the Seller elects to cause title to revert to the
Seller in accordance with Clause 14.5(b) other than as a result of:

 

(i)                                     a valid full or partial rejection of
that Shipment as contemplated under Clause 10.6 (Rejection); or

 

(ii)                                  Force Majeure as contemplated under Clause
15.4 (Effect of Force Majeure),

 

then the quantity of the relevant Shipment not taken shall be the Take or Pay
Shortfall provided that, for the avoidance of doubt, volumes of Biomass in
relation to which the Storage Option is implemented shall not constitute a Take
or Pay Shortfall volume.

 

(c)                                  In relation to any Take or Pay Shortfall:

 

(i)                                     the Seller shall use reasonable
endeavours to sell the Take or Pay Shortfall at the best price reasonably
obtainable in the market after taking into account any potential buyers of
biomass notified to the Seller by the Purchaser; and

 

(ii)                                  the Seller will calculate the Difference
Price in relation to the Take or Pay Shortfall which shall be equal to:

 

(A)                               the amount of the Shipment Value for that Take
or Pay Shortfall (assuming a figure of V (as defined in Clause 14.1 (Shipment
Value)) equal to seventeen (17) for the first Shipment and thereafter the
weighted average

 

15

--------------------------------------------------------------------------------


 

Net Calorific Value of Shipments delivered over the prior 365-day period); plus

 

(B)                               any reasonable and documented additional
direct losses, costs or expenses incurred by the Seller in relation to the
Purchaser failing to take delivery of the Take or Pay Shortfall (including
additional transportation charges, transaction costs associated with unwinding
agreements to hedge foreign exchange risk, legal costs, deadfreight, storage
costs, handling costs, Taxes or duties, and interest), and actual damages and
expenses suffered or incurred by the Seller as a result of entering into any
agreements relating to that Take or Pay Shortfall; less

 

(C)                               the Market Price for that Take or Pay
Shortfall.

 

If the Difference Price as calculated under this paragraph (ii) would be a
negative number, the Difference Price shall be deemed to be zero for that Take
or Pay Shortfall.  The Seller will promptly notify the Difference Price to the
Purchaser with reasonable supporting documentation.

 

(iii)                             If the Difference Price calculated under
paragraph (ii) above is a positive number an amount equal to the Difference
Price (less any amount actually paid by the Purchaser in relation to that Take
or Pay Shortfall in accordance with Clause 14.2 (Payment)) shall be payable by
the Purchaser to the Seller in accordance with Clause 14.3 (Other Invoices).

 

9.                                      WEIGHING, SAMPLING AND TESTING

 

In this Agreement:

 

(a)                                 all determinations involving the sampling
and testing of biomass will be made in accordance with the Agreed Sampling and
Analysis Procedure; and

 

(b)                                 all weight determinations must be made in
accordance with the Agreed Weighing Procedure.

 

10.                               BIOMASS QUALITY

 

10.1                        Biomass Specifications

 

The Seller must:

 

(a)                                 ensure that all biomass delivered under this
Agreement meets the Specifications;

 

(b)                                 keep the Purchaser informed in advance of
any matter which may materially affect the quality of biomass to be delivered
under this Agreement and comply with any reasonable request made by the
Purchaser for additional information to enable investigation by the Purchaser
relating to the quality of any biomass; and

 

(c)                                  co-operate in good faith with the Purchaser
to agree upon actions to be taken by the Parties to minimise any operational
problems which may be experienced by the Purchaser associated with:

 

(i)                                     the handling of the Biomass;

 

(ii)                                  Extraneous Material in the biomass at the
time of delivery; or

 

16

--------------------------------------------------------------------------------


 

(iii)                               other undesirable properties of the biomass
at the time of delivery.

 

10.2                        Non-Conforming Biomass

 

A Shipment shall be defined as Non-Conforming Biomass where either:

 

(a)                                 the final and binding result for any
characteristic, test or measurement set forth in the finally applicable Analysis
Certificate falls outside of the Acceptance Level for such characteristic as set
out in the Specifications;

 

(b)                                 the Shipment contains material amounts of
Extraneous Material which the Seller cannot remedy within forty eight (48) hours
of notice in accordance with Clause 10.3 (Extraneous Material) (or such longer
period as the Purchaser may in its absolute discretion agree); or

 

(c)                                  any Shipment fails to comply with the
Sustainability Requirements as contemplated under Clause 11 (Sustainability).

 

10.3                        Extraneous Material

 

(a)                                 If a Shipment is found by the Purchaser to
contain material amounts of Extraneous Material, the Purchaser shall immediately
inform the Seller.

 

(b)                                 The Seller shall procure that the Shipment
is conformed so that all material amounts of Extraneous Material are removed
within forty eight (48) hours of notice in accordance with paragraph (a) above
(or such longer period as the Purchaser may in its absolute discretion agree).

 

(c)                                  In the event that the Seller does not
conform the Shipment within the period specified in paragraph (b) above, the
provisions of Clause 10.4 (Notification) to 10.9 (Indemnity) shall apply.

 

(d)                                 The Seller shall not be liable if the
Extraneous Material or any condition or quality of the Biomass was caused or
introduced after discharge of the Biomass commences at the Delivery Point, and
the Purchaser shall bear the burden of proof to establish that such Extraneous
Material, condition or quality was present in the Shipment prior to commencement
of discharge of the Biomass at the Delivery Point.

 

10.4                        Notification

 

(a)                                 As soon as reasonably practicable after the
Seller becomes aware that the Shipment which is being delivered at the Delivery
Point, or which is about to be delivered is Non-Conforming Biomass, it shall:

 

(i)                                     serve notice of that fact on the
Purchaser, specifying the nature and extent of the Non-Conforming Biomass and
the cause and probable duration of the Non-Conforming Biomass;

 

(ii)                                  take such steps as are reasonably
practicable to procure that the Shipment ceases to constitute Non-Conforming
Biomass as soon as reasonably practicable,

 

and the Seller shall keep the Purchaser fully informed in relation to the
problem and the steps being taken to remedy it.

 

17

--------------------------------------------------------------------------------


 

(b)                                 If a Shipment is found by the Purchaser, as
applicable, at loading or on discharge, to be Non-Conforming Biomass, the
Purchaser shall promptly notify the Seller thereof.

 

10.5                        Non-Conforming Biomass

 

(a)                                 If the Shipment supplied by the Seller is
found to be Non-Conforming Biomass, the Purchaser and the Seller shall,
commencing on the date of the first notice given by one Party to the other
thereof, commence good faith negotiations for a period not to exceed three
(3) calendar days (or such longer period as the Parties may agree) to determine
whether there are amended terms under which they are prepared to proceed with
the relevant Shipment.

 

(b)                                 If agreement on amended terms is reached
within the three (3) calendar days (or such longer period of time, if agreed) of
negotiations, as applicable, the relevant Shipment shall continue under the
agreed amended terms.

 

(c)                                  If no agreement is reached by the last day
of negotiations, the Purchaser shall be entitled to reject the Shipment in
accordance with Clause 10.6 (Rejection) and 10.9 (Indemnity).

 

10.6                        Rejection

 

If the Purchaser wishes to reject a Shipment as contemplated in Clause 10.5
(Non-Conforming Biomass), the Purchaser shall give notice (a Rejection Notice)
to the Seller or in writing stating that that Shipment is rejected.  Any
Shipment which the Purchaser rejects under this provision shall be deemed to
have been delivered and paid for for the purposes of Clause 8.5 (Take or Pay)
and Clause 12.3(d) (Variations to Delivery Schedules).

 

10.7                        Rejection Implications

 

If the Purchaser gives a Rejection Notice to the Seller:

 

(a)                                 any title and/or risk of the Shipment so
rejected shall immediately pass, or, as applicable, return, to the Seller, and
the Purchaser shall be discharged from all obligations under this Agreement in
relation to the rejected Shipment as of the time of the giving of such Rejection
Notice;

 

(b)                                 in the event Purchaser has paid in respect
of all or part of the Shipment to the Seller, Seller will refund the amount paid
by Purchaser within 5 Business Days of demand and until repayment by the Seller,
the Purchaser is entitled to withhold the Shipment and may, to mitigate its
damages, procure its resale to a third party applying any proceeds of such sale
first in settlement of damages owed to it by the Seller;

 

(c)                                  the Purchaser may by written notice to the
Seller delivered within 5 Business Days following the date of receipt of the
Purchaser’s Rejection Notice, require the Seller to deliver an additional
quantity of Biomass up to the equivalent quantity contained in the rejected
Shipment, such quantity to be delivered by the Seller as part of Shipments
scheduled to be delivered within the next three months and the relevant Annual
Operational Delivery Schedule(s) shall be deemed revised accordingly;

 

(d)                                 without first being obliged to exercise any
of the other rights under this Clause 10.7, the Purchaser may purchase Biomass
from a third party as though a Delivery Failure had occurred, in which case the
provisions of Clauses 8.4 (b), (c) and (d) shall apply; and

 

(e)                                  the Purchaser shall permit (to the extent
practicable) the Seller to pick up, at the Seller’s sole expense, any Shipment
rejected after its delivery to the Purchaser.

 

18

--------------------------------------------------------------------------------

 

10.8                        Partial Rejection

 

In the event that the Purchaser elects to reject part of a Shipment and accepts
part of that same Shipment, the Purchaser shall only pay the Price in relation
to the part of the Shipment that has been accepted.  The Parties shall
co-operate in good faith to segregate portions of the biomass in any Shipment in
order to minimize the quantity of Biomass to be deemed Non-Conforming Biomass
hereunder.  To the extent that any biomass can be so segregated, only the
portion of any Shipment constituting Non-Conforming Biomass may be subject to
rejection by Purchaser.

 

10.9                        Indemnity

 

In the event that:

 

(a)                                 any Shipment is delivered at the Delivery
Point which constitutes Non-Conforming Biomass or contains Extraneous Material;
or

 

(b)                                 the Purchaser issues a Rejection Notice in
relation to a Shipment in accordance with Clause 10.6 (Rejection) other than in
respect of a Delivery Failure,

 

then, in addition to any liquidated damages payable in relation to that Shipment
in accordance with Clause 11.4 (Sustainability Damages), but without duplication
of other amounts payable by the Seller under Clauses 8.4 (b) and (c) (Delivery
Failure), the Seller shall (except in respect of any event of Force Majeure
affecting the Seller in relation to such Non-Conforming Biomass or Extraneous
Material) indemnify the Purchaser within 10 Business Days of demand from and
against all reasonable and documented direct costs, loss, damage and expense for
which the Purchaser is or becomes liable (including demurrage during
negotiations or otherwise, additional stevedoring charges, wasted or increased
shipping costs, Taxes or duties incurred by the Purchaser and, from and after a
Step-In, any damage to a Facility or any equipment used to discharge the
Biomass), and, prior to a Step-In, any damages payable by the Purchaser to a
third party that contracts with the Purchaser to repurchase Biomass from the
Purchaser for use in a Facility, in each case as a result of the delivery of
such Non-Conforming Biomass or quantities of Extraneous Material.  For the
avoidance of doubt, the obligations of the Seller in this Clause 10.9 shall
continue to apply even if the Purchaser has burned the Biomass.

 

10.10                 Continuing Obligation to Perform

 

The pendency of any dispute as to the quantity, quality or other characteristics
of any biomass tendered or delivered by the Seller to the Purchaser hereunder
shall not in any manner relieve the Parties of their respective ongoing and
continuing obligations under this Agreement.

 

11.                               SUSTAINABILITY

 

11.1                        Sustainability Guarantee

 

The Seller shall ensure that all Biomass delivered under this Agreement meets
the Sustainability Requirements.

 

11.2                        Sustainability Documentation

 

In relation to all Biomass supplied under this Agreement, the Seller shall
supply the documentation listed in Part C (Sustainability Documentation) of
Schedule 8 (Sustainability Requirements) at the times listed in that Schedule.

 

19

--------------------------------------------------------------------------------


 

11.3                        Sustainability Remedies

 

If the Seller delivers or attempts to deliver a Shipment of biomass under this
Agreement which does not conform to the Sustainability Requirements, then

 

(a)                                 if prior to combustion or consumption in a
Facility, the Seller notifies the Purchaser or the Purchaser becomes aware
(provided that the Purchaser shall not be responsible for checking any
documentation provided by the Seller pursuant to Clause 11.2 (Sustainability
Documentation) that such biomass did not at the time of discharge or attempted
discharge at the Delivery Point, conform to the Sustainability Requirements then
the provisions of Clauses 10.5 (Non-Conforming Biomass) to Clause 10.9
(Indemnity) shall apply to that Shipment and the provisions of Clause 11.4
(Sustainability Damages) shall not apply; or

 

(b)                                 if after its combustion or consumption in a
Facility, it is discovered that the Biomass did not, at the time of delivery to
the Delivery Point comply with the Sustainability Requirements then the Seller
shall indemnify the Purchaser in accordance with Clause 11.4 (Sustainability
Damages).

 

11.4                        Sustainability Damages

 

The Seller shall indemnify the Purchaser within ten (10) Business Days of demand
from and against all reasonable and documented direct costs, loss, damage and
expense for which the Purchaser is or becomes liable, and any damages payable by
the Purchaser to a third party that contracts with the Purchaser to repurchase
Biomass from the Purchaser for use in a Facility, in each case as a result of
the failure of the Seller to comply with the Sustainability Requirements.

 

12.                               DELIVERY

 

12.1                        Early Delivery Schedule

 

(a)                                 The Purchaser shall specify in any notice
delivered pursuant to Clause 8.3(b)(i) the proposed delivery schedule for such
quantities (the Early Delivery Schedule), which shall specify:

 

(i)                                     the number of Shipments required during
the applicable period; and

 

(ii)                                  the Scheduled Delivery Date in relation to
each Shipment; provided, that the first day of the Delivery Window for the first
Scheduled Delivery Date shall be no earlier than 30 days after the date of such
notice.

 

(b)                                 The Early Delivery Schedule shall be binding
once agreed between the Parties, and the Seller shall agree and comply with the
Early Delivery Schedule proposed by the Purchaser provided that:

 

(i)                                     the Purchaser may adjust the Scheduled
Delivery Dates with respect to the first two Shipments by giving notice to the
Seller at least thirty (30) days prior to such existing and adjusted Scheduled
Delivery Dates;

 

(ii)                                  the Purchaser may adjust the Scheduled
Delivery Dates with respect to the next two Shipments by giving notice to the
Seller at least sixty (60) days prior to such existing and adjusted Scheduled
Delivery Dates; and

 

(iii)                               the Purchaser may adjust the Scheduled
Delivery Dates with respect to the final two Shipments by giving notice to the
Seller at least ninety (90) days prior to such existing and adjusted Scheduled
Delivery Dates.

 

20

--------------------------------------------------------------------------------


 

12.2                        Operational Delivery Schedules

 

(a)                                 On or before the date falling 60 Business
Days prior to the start of each Delivery Year (including the first Delivery
Year), the Purchaser shall declare to the Seller the programme for deliveries of
Biomass for that Delivery Year (which shall be for a volume equal to the Annual
Base Quantity for the relevant Delivery Year as set out in Schedule 2 (Annual
Base Quantities), as amended under Clause 7.2 (Annual Base Quantity Revision)). 
The programme shall set out a schedule of Shipments based on an average Shipment
size of 48,000 Tonnes and the Scheduled Delivery Dates for each Shipment (and
each Delivery Window shall fall within a thirty-day period with the prior and/or
following Delivery Window).

 

(b)                                 The VP Quantity shall comprise the first
Tonnes delivered in each Delivery Year from and after a Step-In.

 

(c)                                  The delivery schedule for a Delivery Year
that is declared by the Purchaser in accordance with this Clause 12.2
(Operational Delivery Schedules) is the Annual Operational Delivery Schedule for
that Delivery Year.

 

(d)                                 The Purchaser may establish the Delivery
Schedule for Delivery Years with a duration less than 12 months to provide for
the delivery of the Annual Base Quantity to be delivered within the number of
months comprising those Delivery Years.

 

(e)                                  On or before the date falling 60 days prior
to the start of each Delivery Window contemplated in the Annual Operational
Delivery Schedule, the Seller shall notify the Purchaser of the number of
Vessels it expects to deploy within that Delivery Window in order to deliver the
scheduled volume.  Any such notification shall be binding on the Seller.  The
Seller may select Shipment sizes of between 5,000 to 52,000 MT in its sole
discretion, provided that

 

(i)                                     the volume delivered between the start
of any one Delivery Window and the end of the next following Delivery Window is
within +/- 10% of the aggregate volumes scheduled to be delivered during such
two consecutive Delivery Windows as set out in the Annual Operational Delivery
Schedule; and

 

(ii)                                  the volumes delivered are consistent with
the provisions of paragraph 12.3(d).

 

(f)                                   The Purchaser may propose changes to the
Shipment sizes, always within the range specified in paragraph (e) above,
declared by Seller pursuant to paragraph (e) above to the extent necessary to
coordinate such Shipments with other volumes that may be sold by the Purchaser
to a third party that owns a Facility, and the Seller shall accommodate any such
proposals, provided that any increased costs to Seller resulting from such
selection shall be for the Purchaser’s account.  To the extent that the Seller
fails to accommodate such proposals, the Seller shall indemnify the Purchaser
within 10 Business Days of demand from and against all reasonable and documented
direct costs, loss, damage and expense for which the Purchaser is or becomes
liable (including demurrage), and any damages payable by the Purchaser to a
third party that contracts with the Purchaser to repurchase Biomass from the
Purchaser for use in a Facility, in each case as a result of the failure to
accommodate such proposals.

 

(g)                                  In each Delivery Year, the Seller shall
deliver, and the Purchaser shall accept, Shipments equal to the Annual Base
Quantity for that Delivery Year.

 

21

--------------------------------------------------------------------------------


 

12.3                        Variations to Delivery Schedules

 

(a)                                 Once established pursuant to Clause 12.2
(Operational Delivery Schedules), the Scheduled Delivery Dates for Shipments for
the relevant Delivery Year shall be binding on the Parties unless adjusted in
accordance with this Clause 12.3.

 

(b)                                 [Reserved].

 

(c)                                  The Purchaser may (no more than three
(3) times during the Term) adjust the Annual Operational Delivery Schedule for
any Delivery Year in relation to any delivery scheduled to occur no earlier than
180 days after that notice, in order to reschedule the Scheduled Delivery Date
for one or more Shipments up to the Maintenance Flex Volume, in order to take
into account any scheduled outages, shut-downs and maintenance periods for a
Facility of up to 45 days per calendar year.  The Purchaser may not make any
such amendment more than one time per calendar year.  The Purchaser may
reschedule the Maintenance Flex Volume for a date later or earlier in that
Delivery Year (but if earlier, to a Scheduled Delivery Date falling no earlier
than 180 days after the date of notice).  The Purchaser may reschedule the
Maintenance Flex Volume into the following Delivery Year, in which case the
provisions of Clause 7.2 (Annual Base Quantity Revision) will apply. 
Notwithstanding anything to the contrary, this paragraph (c) shall not apply to
the first Delivery Year.

 

(d)                                 If, at any time, the volume of Biomass (in
GJ) delivered by the Seller (including any volume deemed to have been delivered
by the Seller under Clause 8.4(b)) exceeds the volume scheduled to be delivered
under the relevant Annual Operational Delivery Schedule for the applicable
Delivery Year by more than 5%, then Purchaser may notify the Seller that it
wishes to cancel one or more cargoes during the remaining months of that
Delivery Year in order to ensure that the overall volume of Biomass delivered
(in GJ) does not exceed the volume set out in the Annual Operational Delivery
Schedule by more than 2%.  The Seller may propose an alternative method of
reducing delivery volumes to achieve this aim, and the Purchaser (acting
reasonably) will consider whether to adopt the approach proposed by the Seller,
failing which the Purchaser may cancel one or more cargoes as above.  Any
volumes so cancelled will be removed from the Annual Operational Delivery
Schedule, and the Seller will be under no further obligation to deliver those
cargoes and the Purchaser will be relieved from its obligations under Clause 8.5
(Take or Pay) in relation to those cargoes.

 

(e)                                  If the Purchaser purchases biomass in
accordance with Clause 8.4(b) (Delivery Failure) then the Parties will seek to
agree to revisions to the Annual Operational Delivery Schedule(s) to reflect an
equivalent Annual Base Quantity reduction and if the Parties fail to reach
agreement then the Seller will ensure that the volume of Biomass it delivers
during the three months (or longer, to the extent that the relevant Annual
Operational Delivery Schedule(s) does not contemplate at least the amount of
such reduction during such three-month period) following the relevant Delivery
Shortfall will be reduced by the amount of biomass purchased by the Purchaser in
accordance with Clause 8.4(b) (Delivery Failure) and the relevant Annual
Operational Delivery Schedule(s) shall be deemed revised accordingly.

 

(f)                                   If so requested by either Party, the
Parties will discuss in good faith with a view to agreeing any other proposed
revisions to the Annual Operational Delivery Schedule from time to time not
expressly provided for in paragraph (c) above.  If the Parties fail to agree any
such revisions, then the then current Annual Operational Delivery Schedule shall
continue to apply.

 

22

--------------------------------------------------------------------------------


 

12.4                        Delivery Timings

 

The Seller shall cause the Vessel carrying any Shipment to tender NOR at the
Discharging Port within the Delivery Window applicable to the relevant Scheduled
Delivery Date.

 

12.5                        Storage

 

(a)                                 The Purchaser may, in relation to any
Shipment scheduled in the then current Biomass supply schedule, notify the
Seller at least four (4) months prior to the applicable Scheduled Delivery Date
that it wishes the Seller to defer or place the relevant Shipment in storage for
a period of up to twelve (12) months or such longer period as the Parties may
agree (the Storage Option).

 

(b)                                 If the Purchaser issues a notice in
accordance with paragraph (a) above, the Purchaser and the Seller shall,
commencing on the date of the first notice given by one Party to the other
thereof, commence good faith negotiations to agree the terms (including
limitations on stored or deferred volume) on which the Storage Option will be
implemented for that Shipment.  The Purchaser shall in any event be responsible
for all losses, costs and expenses associated with implementing the Storage
Option, including losses associated with quality deterioration.

 

(c)                                  The Parties shall implement the Storage
Option for a Shipment upon the terms agreed in accordance with paragraph
(b) above.

 

13.                               SHIPPING

 

13.1                        Shipping and Alternative Delivery Point

 

(a)                                 The Seller is responsible for procuring and
paying for all loading and transportation of all Biomass sold under this
Agreement, including sourcing sufficient Vessels to meet all delivery schedules
under this Agreement.

 

(b)                                 The Seller will be responsible for all costs
and expenses associated with loading and shipping Biomass from the Loading Port
to the Discharging Port and will, subject to the remaining provisions of this
Clause 13, settle demurrage and despatch due to the Owner in accordance with the
relevant Transportation Contract.

 

(c)                                  In the event that the Purchaser is not
reasonably able to accept delivery of a Shipment at the Discharging Port as a
consequence of operational issues affecting any facilities at the Discharging
Port or a Facility, the Purchaser may at any time at least five (5) days prior
to a Vessel’s expected arrival at the relevant Discharging Port if the
Alternative Delivery Point is the Port of Tyne or the Port of Immingham, or no
later than five (5) days after the date of the relevant Bill of Lading in the
case of any other Alternative Delivery Point, identify an Alternative Delivery
Point for the Shipment in which case:

 

(i)                                     the Seller shall be required to deliver
the Shipment to that Alternative Delivery Point (unless, in relation to ports
other than Port of Tyne, Port of Immingham, Port of Liverpool, ARA (Amsterdam —
Rotterdam — Antwerp), Port of Ghent or Port of Copenhagen, the Seller provides
reasonable objection thereto); and

 

(ii)                                  the Purchaser and Seller shall agree (both
acting reasonably) an adjustment to the applicable Shipment Value to reflect any
increase or reduction in transportation costs as compared to the transportation
costs of delivery to the Initial Delivery Point.

 

23

--------------------------------------------------------------------------------


 

13.2                        Vessels

 

(a)                                 In respect of each Shipment hereunder, the
Seller shall, by no later than seven (7) days prior to commencement of the
period specified for loading of a shipment in the applicable Biomass supply
schedule, advise the Purchaser with details of a Vessel meeting the Vessel
Criteria (a Notice of Pre-Advice) and which is in all respects suitable for
loading and carrying Biomass.  The Seller may, by no later than three (3) days
prior to a Vessel’s expected time of arrival at the Loading Port, provide the
Purchaser a revised Notice of Pre-Advice with details of a substitute Vessel
meeting the Vessel Criteria, which must be in all respects suitable for loading
and carrying Biomass and of similar size and capacity as the originally
nominated Vessel.  Each Notice of Pre-Advice shall contain:

 

(i)                                     details of the Vessel identified for the
carriage of each Shipment;

 

(ii)                                  the date of expected readiness to load at
the Loading Port;

 

(iii)                               the demurrage rate applicable under the
relevant Transportation Agreement; and

 

(iv)                              the approximate quantity of Biomass to be
loaded.

 

(b)                                 The Purchaser may notify the Seller if it
does not consider that a Vessel notified under paragraph (a) above satisfies the
Vessel Criteria at any time within 24 hours following receipt of notification. 
No notice (or lack of notice) by the Purchaser under this provision shall
transfer to the Purchaser any responsibility for ensuring that the Vessel
satisfies the Vessel Criteria or is otherwise suitable for transporting Biomass
under this Agreement.

 

(c)                                  The Seller shall keep Purchaser promptly
informed of any material changes of the date of the Vessel’s expected time of
arrival at the Loading Port.

 

(d)                                 The Seller shall keep Purchaser promptly
informed of any circumstances which might reasonably be expected to have an
impact on Seller’s ability to deliver Shipments to meet the relevant Annual
Operational Delivery Schedule or Early Delivery Schedule.  The Purchaser shall
keep the Seller promptly informed of any circumstances which might reasonably be
expected to have an impact on the Purchaser’s ability to discharge Shipments and
receive cargo.

 

(e)                                  Upon the Seller providing the details as
stipulated under paragraph (a) above, the Purchaser will provide a
Vessel/Shipment identification number to the Seller.  The Seller and the
Purchaser will use such identification number on all correspondence, documents,
analyses and invoices for such Shipment.

 

13.3                        Loading and Sea/Ocean Shipping

 

(a)                                 The Seller shall enter into Transportation
Agreements with owner(s) of Vessels nominated hereunder for carriage of
Shipments on arm’s length terms.  The Seller shall procure from the Master(s) of
the Vessel(s) clean shipped on board, freight pre-paid bills of lading consigned
to the Purchaser’s order, and evidencing the Shipment on board the Vessel(s) of
the Biomass.

 

(b)                                 The Seller shall give regular updates to
Purchaser of expected arrival times of the Vessel at the Discharging Port.

 

(c)                                  The Seller shall obtain any export licence
or other official authorisation and shall carry out all customs formalities
necessary for the export of each Shipment.  Licenses and permits

 

24

--------------------------------------------------------------------------------


 

shall be obtained in a timely manner such that loading of the Shipment is not
delayed.  All costs associated with such licenses and permits, including the
cost caused by any delay (except to the extent such delay is caused by an act or
omission of Purchaser or its agents or representatives, for which Purchaser
shall be responsible), are for the account of the Seller.

 

(d)                                 The Seller and/or its appointed servants or
agents shall load, stow and trim the Shipment on board the Vessel on a spout
trimmed basis in compliance with the International Maritime Solid Bulk Cargoes
Code 2009 (IMSBC), as revised from time to time and always to the satisfaction
of the Master.

 

(e)                                  Within two (2) Business Days of completion
of loading of a Shipment, the Seller shall send a notice to the Purchaser (a
Loading Completion Notice) confirming:

 

(i)                                     that loading has been completed;

 

(ii)                                  the loaded quantity of Biomass in the
Shipment;

 

(iii)                               the expected time and date of arrival of the
Vessel at the Discharging Port; and

 

(iv)                              the demurrage rate applicable to that Vessel
under the relevant Transportation Agreement (together, if so requested by the
Purchaser, with a copy of the relevant Transportation Agreement),

 

and, in relation to paragraphs (ii) and (iv) above, providing an explanation to
the Purchaser of any differences between the information in the Loading
Completion Notice and the corresponding figures in the Notice of Pre-Advice.

 

13.4                        Discharge

 

(a)                                 The Purchaser guarantees to the Seller a
safe port and a safe berth facility or area at the Discharging Port suitable for
nominated Vessels meeting the Vessel Criteria, where the Vessel can safely reach
and safely leave and where she can always lie safely afloat during discharging.

 

(b)                                 In accordance with the prevailing custom of
the Discharging Port, the Seller shall cause a NOR to be tendered by the Master
of the Vessel or its agents by fax and/or telex and/or e-mail on arrival of the
Vessel at the Discharging Port, any time day or night, Saturdays, Sundays and
holidays included, whether in berth or not, whether in Free Pratique or not,
whether customs cleared or not.

 

(c)                                  All Stevedoring Costs (and any costs
referred to in paragraph (d)(ii) below in excess of the DA Cap) incurred in
connection with discharging the Shipment at the Discharging Port shall be for
the Purchaser’s account.

 

(d)                                 The Seller shall pay

 

(i)                                     all costs incurred in relation to the
carriage of the Shipment to the Discharging Port; and

 

(ii)                                  all other costs (other than Stevedoring
Costs or amounts payable by the Purchaser pursuant to Clause 13.4(c)) incurred
at the Discharging Port including duties, fees, Taxes, quay dues and any other
charges due in respect of the Vessel, as well as pilotage, mooring and towage
expenses incurred at the Discharging Port up to (for any Vessel) the amount of
the DA Cap.

 

25

--------------------------------------------------------------------------------


 

(e)                                  As between the Purchaser and Seller, the
Purchaser shall be directly responsible to Owner of a Vessel for any damage
and/or all time used or lost as a result of such damage, such damage resulting
from the acts or omissions of the Purchaser or its agents.  The Purchaser
undertakes to the Seller that it shall settle any such claims with the Owner
directly.  The Purchaser will also be responsible for repairs resulting from the
acts or omissions of the Purchaser in respect of any such damage to the Vessel
which also affects the Vessel’s seaworthiness, with any time lost for such
repairs to count as Laytime.  The Seller, if so requested, may render assistance
to the Purchaser with the Purchaser’s discussions with the Owner.

 

(f)                                   The Seller undertakes that it shall ensure
that the Owner and/or Master shall always (to the extent available and
functioning) provide lights onboard the Vessel at no additional expense whenever
reasonably asked by the Purchaser during unloading.

 

13.5                        Laytime

 

(a)                                 For the purposes of this Agreement:

 

(i)                                     Laytime shall commence twelve (12) hours
after a valid NOR is tendered unless discharging operations commence before the
expiry of this twelve (12) hour period (in which case Laytime shall run from the
time discharging operations commence);

 

(ii)                                  Laytime shall cease counting upon
completion of discharge of the Vessel and shall not, save as expressly set out
in this Agreement, cease counting for any reason once the Vessel is On Demurrage
until completion of discharge;

 

(iii)                               time spent shifting from anchorage to
discharge berth shall not count as Laytime;

 

(iv)                              Laytime shall not include the periods in
paragraph (b) below; and

 

(v)                                 the Purchaser can shift the Vessel at the
Discharging Port from one berth to another or to anchorage.  If the Purchaser
exercises this right, any resulting shifting expenses shall be for the
Purchaser’s account and any time so used shall count as Laytime.

 

(b)                                 Laytime will not run for the following
periods and in the following circumstances:

 

(i)                                     if and for so long as an independent
marine inspector determines that the Vessel is not capable of being discharged
safely in accordance with Good Practice except where the Vessel is already On
Demurrage if caused for reasons within the control of the Purchaser or the
operator of the Discharging Port and otherwise even if the Vessel is already On
Demurrage;

 

(ii)                                  during periods of Force Majeure except
where the Vessel is already On Demurrage;

 

(iii)                               if a Vessel is neaped, unless such neaping
is caused by the Vessel being delayed from berthing at the quay for more than 12
hours for reasons within the control of the Purchaser or the operator of the
Discharging Port even where the Vessel is already On Demurrage;

 

(iv)                              during adverse weather conditions where the
operator of the Discharging Port has consequently had to postpone or cease
discharge, and whether the Vessel is in the Discharging Port or not or whether
the Vessel is in berth or not except where the Vessel is already On Demurrage;

 

26

--------------------------------------------------------------------------------


 

(v)                                 in the time lost due to any cause
attributable to a Vessel, her Master, her crew, or her Vessel Owners which
affects the berthing and discharge of the Vessel even where the Vessel is
already On Demurrage.

 

(vi)                              in the time lost if discharge is interrupted
by the Vessel in order to conduct business on behalf of the owner of the Vessel
even if the Vessel is already On Demurrage;

 

(vii)                           in the time lost if discharge is interrupted due
to insufficient ballast pump capacity in relation to the unloading rate even if
the Vessel is already On Demurrage;

 

(viii)                        during Super Holidays, unless the parties have
made a separate written agreement to discharge during a Super Holiday except
where the Vessel is already On Demurrage;

 

(ix)                              in the time lost if discharge is interrupted
by the Vessel’s Master or by the Vessel’s crew’s implementation of the Blu Code
even if the Vessel is already On Demurrage;

 

(x)                                 time lost due to the occupation of the quay
by another Vessel except where that Vessel is On Demurrage; or

 

(xi)                              as a result of problems arising directly
and/or indirectly due to the Shipment constituting Non-Conforming Biomass or
containing Extraneous Materials even if the Vessel is already On Demurrage.

 

13.6                        Demurrage and Despatch

 

(a)                                 Within 10 Business Days of completion of
discharge of any Vessel, the Purchaser shall prepare a Laytime Statement in
relation to that Vessel setting out:

 

(i)                                     the start of Laytime for that Vessel
under this Agreement,

 

(ii)                                  the end of Laytime for that Vessel under
this Agreement;

 

(iii)                               the Allowed Laytime for that Vessel under
this Agreement;

 

(iv)                              the Actual Laytime for that Vessel under this
Agreement;

 

(v)                                 the applicable demurrage rate for that
Vessel, as notified by the Seller to the Purchaser under Clause
13.2(a)(iii) (Vessels); and

 

(vi)                              the Demurrage (if any) or Despatch (if any)
payable by the Purchaser (or the Seller as the case may be) under this Clause
13.6 (Demurrage and Despatch).

 

(b)                                 Subject to paragraph (d) below, if the
Actual Laytime exceeds the Allowed Laytime for any Vessel, the Purchaser shall
pay Demurrage to the Seller.

 

(c)                                  If the Actual Laytime used is less than the
Allowed Laytime for any Vessel, the Seller shall pay Despatch to the Purchaser.

 

(d)                                 If, at any time:

 

(i)                                     the Seller has arranged for more than
one Vessel to deliver the volume of fuel scheduled to be delivered in any one
Delivery Window in any Annual Operational Delivery Schedule, then the Purchaser
shall not, to the extent due to congestion at the Delivery Point caused by
Seller so arranging for more than one Vessel during any one Delivery Window, be
required to pay any amount in respect of demurrage

 

27

--------------------------------------------------------------------------------


 

on Vessels tendering NOR during that Delivery Window other than the first such
Vessel; or

 

(ii)                                  any Vessel tenders NOR outside its
Delivery Window then the Purchaser shall not be required to pay any amount in
respect of Demurrage on that Vessel between the time NOR is tendered and
commencement of discharging,

 

except, in each case, to the extent such Demurrage has been caused by any actual
breach by the Purchaser of its obligations hereunder.

 

(e)                                  Any Party to whom an amount is expressed to
be owed under the Laytime Statement in paragraph (a) above may submit an invoice
therefor to the other party within 10 Business Days of receipt of the Laytime
Statement.  Any Party shall pay an amount invoiced in connection with a Laytime
Statement within 20 Business Days of receipt of invoice.

 

(f)                                   For the avoidance of doubt, the
obligations of the Parties under this Clause 13.6 (Demurrage and Despatch) shall
be unaffected by the terms of any Transportation Agreement entered into by the
Seller, other than in relation to the applicable day-rate.

 

(g)                                  Purchaser shall in no circumstances be
liable to the Owner for any Demurrage due under any Transportation Agreement or
under the original bills of lading.

 

(h)                                 To the extent that the Owner purports to
exercise a lien over the Biomass at the Discharging Port in respect of
Demurrage, the Purchaser may, acting reasonably, subject to the consent of the
Seller, such consent not to be unreasonably withheld or delayed, pay and/or
settle the Owner’s claim, and monies paid to the Owner in accordance with this
provision shall be applied in diminution of the Purchaser’s liability to the
Seller pursuant to this Clause 13.6.  The Purchaser shall immediately provide
written notice to the Seller of any such Owner’s claims.

 

13.7                        Agents

 

The Purchaser may appoint any authorised agent to act as its authorised agent at
the Loading Port.  The Seller may nominate an authorised agent to act as the
Vessel’s agent and provide agency services to the Seller at the Loading Port.
The Purchaser may nominate an authorised agent to act as the Vessel’s agent and
provide agency services to the Purchaser at the Discharging Port.  The Seller
may nominate an authorised agent to provide agency services to the Seller at the
Discharging Port.  A Party shall be entitled to rely upon the other Party’s
authorised agent and the actions of any such authorised agent shall be binding
upon the appointing Party.

 

13.8                        Insurance

 

(a)                                 The Seller shall procure and maintain in
place at the Seller’s sole cost and expense, an insurance policy against all
risks of carriage for each Shipment under this Agreement including in each case
marine, war, strikes, riots, and civil commotions risks to the applicable
Shipment Value plus ten per cent. (10%).

 

(b)                                 The Seller shall incept the insurances
referred to in paragraph (a) with an insurance company rated A by Standard &
Poor’s (or equivalent) and the insurance policy shall be secured as per the
provisions of a standard Lloyd’s Marine Insurance Policy subject to Institute
Cargo Clauses (A) dated 01 January 2009 extended to include spontaneous
combustion, ensuing heating and sweating resulting from a covered
peril, Institute War Clauses dated 01 January 2009 and Institute Strikes dated
01 January 2009.

 

28

--------------------------------------------------------------------------------

 

(c)                                  The Seller shall transfer the benefit of
such insurance to the Purchaser upon transfer of title in the Biomass to the
Purchaser by adding the Purchaser as a loss payee onto the policy.  The
insurance is to operate from the warehouse at the Loading Port to the storage
facility at the Discharging Port.  In the event of a claim by the Purchaser
under any insurance policy provided under this Agreement, the Seller will pay to
the Purchaser within 10 Business Days of demand the amount of any deductible
applicable to the loss covered and paid under the insurance policy.

 

(d)                                 The Seller shall supply to the Purchaser
copies of the relevant certificate of insurance or other insurance confirmation
acceptable to the Purchaser to confirm the insurance arrangements referred to
under this Clause 13.8 are in place and the Seller shall promptly notify the
Purchaser if any such insurances are not renewed, cancelled or amended.

 

(e)                                  Neither Party will take or omit to take any
action or permit anything to occur in relation to any policies of insurance
referred to in this Clause 13.8 that would entitle the relevant insurer to
refuse to pay any claim.

 

13.9                        Consents

 

The Seller will be responsible for obtaining and maintaining all necessary
Consents for the export, sale and delivery of Biomass to the Delivery Point
pursuant to this Agreement, and the Purchaser will be responsible for obtaining
and maintaining all necessary Consents for the import of Biomass to the Country
and the jurisdiction of any other Alternative Delivery Point.

 

14.                               INVOICE AND PAYMENT

 

14.1                        Shipment Value

 

(a)                                 The price payable for any Biomass delivered
under this Agreement is the amount determined in accordance with Schedule 6
(Price) or, as applicable from and after a Step-In, Schedule 6B (Price (From and
after a Step-In)).

 

(b)                                 In respect of each Shipment delivered by the
Seller to the Purchaser under this Agreement, the Purchaser shall pay to the
Seller the relevant Shipment Value determined in accordance with paragraph
(c) below.

 

(c)                                  The Shipment Value for any Shipment shall
be equal to P x M x V /17, where:

 

(i)            P = the price (in £/Tonne) applicable to that Shipment as
determined in accordance with Schedule 6 (Price) or Schedule 6B (Price (From and
after a Step-In)), as applicable,

 

(ii)           M is the mass of that Shipment (in Tonnes) as set out in the
applicable Weight certificate; and

 

(iii)          V is the Net Calorific Value (in GJ/Tonne) of that Shipment
calculated in accordance with Schedule 4 (Sampling and Analysis Procedure).

 

14.2                        Payment

 

(a)                                 In respect of each Shipment delivered by the
Seller to the Purchaser under this Agreement, the Purchaser shall pay to the
Seller the Shipment Value.

 

29

--------------------------------------------------------------------------------


 

(b)                                 The first instalment shall be an amount
equal to ninety per cent. of the Shipment Value, save that V (as defined in
Clause 14.1 (Shipment Value) above) shall be equal to seventeen (17) for
deliveries arriving on or prior to the date that is ninety (90) days following
the First Full Supply Delivery Date and shall thereafter be the weighted average
Net Calorific Value of Shipments delivered over the prior ninety (90) day
period.  Subject to Clause 14.5(e), the Purchaser shall pay this instalment
within five (5) Business Days of presentation by the Seller of electronic or
e-mail copies of the following documents to the Purchaser (or for any Shipment,
if later, the first Business Day falling on or after 10 days after the date of
the relevant Bill of Lading), provided that the Purchaser shall not be obligated
to tender payment to the Seller until the Purchaser shall have received original
documents where specified below:

 

(i)            a commercial invoice for the first instalment of the Shipment
Value as determined in accordance with Clause 14.1 (Shipment Value);

 

(ii)           the Weight Certificate;

 

(iii)          the certificate of origin;

 

(iv)          each Analysis Certificate for the Shipment in respect of samples
taken at the Loading Port;

 

(v)           original insurance policies described in Clause 13.8 (Insurance);

 

(vi)          original documentation (if any) contemplated under Clause 11.2
(Sustainability Documentation); and

 

(vii)         a set of three negotiable original clean on board ocean vessel
shipped bills of lading (charter party bills of lading acceptable) signed by the
Master of the Vessel or his authorized agent (with copies of the Master’s
authorisation if signed by the authorised agent) (a Bill of Lading).

 

(c)                                  The second instalment shall be equal to the
Shipment Value less the amount of the first instalment.  The Purchaser shall pay
the second instalment within ten (10) Business Days after:

 

(i)            where an Analysis Certificate(s) or Quality Condition Report is
provided in relation to sampling at the Discharging Port, the provision of such
documentation; or

 

(ii)           where there is no sampling at the Discharging Port, completion of
discharge of the Shipment in question.

 

(d)                                 If the results of the relevant certificates
prepared in accordance with the Sampling and Analysis Procedure indicate that
the Seller has provided Non-Conforming Biomass under Clause 10.2 (Non-Conforming
Biomass), the second instalment shall be subject to a reduction as provided for
in Clause 10.5 (Non-Conforming Biomass).

 

(e)                                  The first instalment shall be reimbursed to
the Purchaser if the Shipment is rejected at a later date in accordance with
Clause 10.6 (Rejection).  The Seller shall reimburse the Purchaser for the full
invoiced amount within ten (10) Business Days of having received the Purchaser’s
written notice rejecting the Shipment in accordance with Clause 10.6
(Rejection).  The Seller shall not be entitled to retrieve the rejected Shipment
until it has reimbursed the Purchaser in full for the outstanding amount.

 

30

--------------------------------------------------------------------------------


 

(f)                                   Each invoiced amount under this Clause
14.2 will be expressed and paid in Sterling.

 

14.3                        Other Invoices

 

All amounts payable under this Agreement by one Party (the Payor) to the other
Party (the Payee) other than amounts referred to in Clause 14.4 (Invoice
Disputes) shall, unless otherwise expressly provided for in this Agreement, be
paid within 10 Business Days of receipt by the Payor of an invoice from the
Payee for the relevant amount together with any other documentation or evidence
required to be delivered under this Agreement in relation to the relevant
payment.

 

14.4                        Invoice Disputes

 

(a)                                 If the Payee considers that any amount
identified in an invoice delivered under this Clause 14 (Invoice and Payment) is
incorrect, the Payor may withhold that portion of the payment, and must, not
later than the due date of payment, notify the Payee of the reasons for its
refusal to pay the disputed amount.

 

(b)                                 If the Parties determine that an error
occurred in the preparation of any invoice, the Payee will issue a corrected
invoice within 10 Business Days after such determination.

 

14.5                        Interest and Late Payments

 

(a)                                 If a Party fails to make a payment under
this Agreement on time, including any disputed amount withheld in accordance
with this Agreement which is subsequently determined to be payable, the
defaulting or withholding Party must pay to the other Party interest on the
amount not paid at the Interest Rate applied daily and compounded monthly from
and including the due date for payment until, but excluding, the date on which
full payment of that amount is made.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement,

 

(i)            the Purchaser shall not commence discharging any Shipment from a
Vessel prior to payment in full of the first instalment of the Shipment Value
under Clause 14.2(b) (other than any disputed amount withheld in accordance with
this Agreement); and

 

(ii)           the Seller shall not be required to commence or complete loading
or shipment of any Shipment while all or any part of the first instalment of the
Shipment Value under Clause 14.2(b) for any previous Shipment is past due and
outstanding (other than any disputed amount withheld in accordance with this
Agreement).

 

(c)                                  If the Purchaser fails to pay any
instalment of the Shipment Value of any Shipment in full when due (other than
any disputed amount withheld in accordance with this Agreement), the Seller may
notify the Purchaser in writing, and if the Purchaser again fails to pay any
amount owing within three (3) Business Days of such notice, then the Seller may
elect by written notice to Purchaser to have title to the Biomass comprising the
applicable Shipment revert to Seller, and upon delivery of such notice title to
such Biomass shall immediately pass to the Seller and such quantity of Biomass
shall be considered a Take or Pay Shortfall and the provisions of Clause 8.5
(Take or Pay) will apply.

 

(d)                                 Following any notification under paragraph
(c) above, the Seller shall

 

(i)            return to the Purchaser any portion of the applicable Shipment
Value theretofore received from Purchaser; and

 

31

--------------------------------------------------------------------------------


 

(ii)           be relieved of all delivery and other obligations to Purchaser
with respect to such Shipment.

 

The Purchaser shall execute all such documents and take all other steps required
or requested by Seller to give effect to any passage of title pursuant to Clause
14.5(c).

 

(e)                                  If the Purchaser fails to pay amounts which
are properly owing in relation to the first instalment of the Shipment Value of
any Shipment on three (3) or more occasions in any one calendar year, then the
Seller may notify the Purchaser that it requires the first instalment in
relation to all future Shipments to be paid in advance of loading, in which case
the Purchaser will be obliged to make such payments in advance of loading until
it has provided evidence reasonably satisfactory to the Seller that the reasons
for the previous late payments have been rectified.

 

14.6                        Taxes

 

(a)                                 Save as otherwise provided in this paragraph
(a), any sum payable and any amount included in a sum payable under this
Agreement is exclusive of VAT.  If any supply made by a party in connection with
this Agreement (including the supply of any rights, goods, services, benefits or
other things) is subject to VAT, the recipient of the supply must pay in
addition to any payment or other consideration for the supply, an amount equal
to the VAT payable (VAT Amount), except where the recipient or the
representative member of a VAT group of which the recipient is a member has the
liability to remit the VAT to the tax authority.  The VAT Amount is payable at
the same time as the consideration for the supply is payable or is to be
provided.  However, the VAT Amount need not be paid until the supplier provides
the recipient a valid VAT invoice.

 

(b)                                 All export duties, Taxes, dues and levies
present or in the future in any country where the Biomass originates are for
Seller’s risk and account and are already included in the agreed Price and will
not be charged in addition by the Seller.

 

(c)                                  All import duties, Taxes, dues and levies
present or in the future in the Country or the jurisdiction of any Alternative
Delivery Point selected by the Purchaser are for the Purchaser’s risk and
account.

 

(d)                                 If either Party is subject to any duties,
Taxes, dues and levies that are not recoverable by it and are the responsibility
of the other Party under paragraph (b) or (c), the responsible Party shall
reimburse the other Party on receipt of an invoice in accordance with Clause
14.3 (Other Invoices).

 

15.                               FORCE MAJEURE

 

15.1                        Definition

 

(a)                                 In this Agreement and subject to paragraph
(c) below, Force Majeure means any event, condition or circumstance occurring
after the Agreement Date which:

 

(i)            is beyond the reasonable control directly or indirectly of the
Affected Party;

 

(ii)           is without fault or negligence on the part of the Affected Party
and is not the direct or indirect result of a breach by the Affected Party of
any of its obligations under this Agreement or any applicable Laws;

 

32

--------------------------------------------------------------------------------


 

(iii)          was not foreseeable, or if foreseeable, could not have been
(despite the exercise of reasonable diligence) avoided or the effects of which
could not have been overcome or mitigated by the Affected Party in taking all
reasonable precautions, due care and reasonable alternative measures; and

 

(iv)          prevents, hinders or delays: (A) the performance by the Affected
Party of any of its obligations (other than an obligation to pay money that has
become due and payable) pursuant to this Agreement, or (B) in the case of the
Purchaser only, the export of energy from a Facility as a result of the
declaration of force majeure by the counterparties to any grid connection
documentation.

 

(b)                                 Subject to the foregoing and to paragraph
(c) below, Force Majeure includes:

 

(i)            unusually severe weather conditions (including floods, lightning,
cyclones, whirlwind, tempest, storms, drought and other extreme weather
conditions);

 

(ii)           acts of God, war or the public enemy whether declared or not,
acts of force by a foreign nation, public disorders, civil disturbance,
insurrection, rebellion, sabotage, riots, violent demonstrations, blockade,
revolution, expropriation, requisition, confiscation, nationalization, embargo,
export or import restriction or other restrictions, rationing or allocations
imposed by any Competent Authority;

 

(iii)          any severe effect of natural elements, including fire, volcanic
eruption, landslide, earthquakes, floods, lightning, typhoons, tsunami, perils
of sea, or other unusual natural calamities;

 

(iv)          epidemic, quarantine or plague;

 

(v)           explosion or fire;

 

(vi)          strikes or lockouts or other collective or industrial action by
workers or employees other than management personnel, provided, however, any
Party that seeks to invoke such a strike or labour action as a Force Majeure
must first utilize all reasonable efforts to maintain performance utilizing
management personnel;

 

(vii)         accidents of navigation or breakdown or injury of vessels,
accidents to harbours, docks, canals or other assistance to or adjuncts of
shipping or navigation;

 

(viii)        radioactive contamination or ionizing radiation;

 

(ix)          shipwreck, train wrecks or failures or delays of transportation;
and

 

(x)           mechanical and/or electrical breakdown and failure of equipment at
Loading Port, or at the Discharging Port despite compliance by the Affected
Party with good operating practice.

 

(c)                                  Force Majeure shall not include:

 

(i)            any inability of either Party to pay monies due and payable under
this Agreement;

 

(ii)           any change in the financial position of either Party; or

 

33

--------------------------------------------------------------------------------


 

(iii)          any changes in market conditions (including the unavailability of
subsidies), loss of markets, changes in market pricing, the availability of a
more attractive market, or any Change in Law.

 

15.2                        Principle

 

If either Party is prevented, hindered, or delayed in its performance of any of
its obligations (other than an obligation to pay money that has become due and
payable) pursuant to this Agreement by a Force Majeure or in the case of the
Purchaser only, the export of energy from a Facility is prevented, hindered, or
delayed as a result of the declaration of force majeure by the counterparties to
any grid connection documentation that constitutes a Force Majeure (the Affected
Party), the Affected Party will be excused from the performance of the affected
obligations during the existence of such event up to a maximum of 120
consecutive days and will not be responsible for any damages suffered by the
other Party as a result of such suspended performance during such period, and
any performance deadline that the Affected Party is obliged to meet under this
Agreement will be extended day for day so long as the Force Majeure continues,
provided that the Affected Party has complied with Clause 15.3 (Notice of Force
Majeure).

 

15.3                        Notice of Force Majeure

 

(a)                                 The Affected Party will as soon as
reasonably practicable after it has occurred (but in any event no later than 5
Business Days after it has occurred) give notice to the other Party of the Force
Majeure, and must keep the other Party informed of subsequent developments in
such circumstance as they occur.

 

(b)                                 The notification must include details of the
Force Majeure, including evidence of its effects on the obligations of the
Affected Party, the expected duration of the event and any action taken or
proposed to mitigate its effect.

 

(c)                                  The Affected Party must:

 

(i)            continue to take any reasonable actions within its power to
comply with this Agreement and take at its own cost, all steps reasonably
required (taking into account the nature and economic consequences of the
relevant Force Majeure or circumstance and the cost of the remedy) to remedy the
effects of that event or circumstance, provided, however that neither Party will
be obligated to resolve any disagreement with third parties, including labour
disputes, except under conditions acceptable to it or pursuant to the final
decision of any arbitral, judicial or statutory agencies having jurisdiction to
resolve such disagreement; and

 

(ii)           monitor and review the likely duration of the Force Majeure and
notify the other Party immediately upon becoming aware that the duration of the
Force Majeure may be shorter or longer than that previously notified to that
other Party.

 

(d)                                 In the event that the Parties are unable in
good faith to agree that a Force Majeure has occurred, the burden of proof as to
whether a Force Majeure has occurred will be on the Party claiming the Force
Majeure.

 

15.4                        Effect of Force Majeure

 

(a)                                 As soon as practicable following receipt of
a notice under Clause 15.3(a) (Notice of Force Majeure), the Parties will
consult with each other in good faith and use all reasonable endeavours to agree
appropriate terms to:

 

34

--------------------------------------------------------------------------------


 

(i)            mitigate the effects of this Force Majeure, including recourse by
the Parties to alternate acceptable sources of biomass, services, equipment,
materials and vessels; and

 

(ii)           facilitate the continued performance of this Agreement and ensure
resumption of normal performance of this Agreement after the termination of any
Force Majeure.

 

(b)                                 The obligation of the Seller and the
Purchaser to sell and purchase Biomass will revive upon the cessation of the
Force Majeure provided that the Annual Base Quantity and any applicable Option
Quantity will be reduced by the amount of any relevant Shipment not delivered as
a consequence of Force Majeure.

 

15.5                        Deliveries during Force Majeure

 

(a)                                 Each Party agrees that it may not claim a
Force Majeure under this Agreement unless it also claims a Force Majeure under
all other biomass supply contracts which entitle it to claim a Force Majeure in
the then prevailing circumstances.

 

(b)                                 To the extent such claims are made and the
Seller remains able to satisfy, in whole or in part, its obligations to deliver
Biomass to the Purchaser under this Agreement (determined without regard to the
performance by the Seller of its obligations under other similarly affected
biomass supply contracts), the Seller, during the continuance of such Force
Majeure, shall not discriminate against the Purchaser in favour of other
similarly affected purchasers under other biomass supply contracts.

 

16.                               CHANGE IN LAW AND SUSTAINABILITY REQUIREMENTS

 

16.1                        Change in Law

 

(a)                                 Save as provided in Clause 16.2 (Change in
Sustainability Requirements),

 

(i)            the Seller is responsible for all costs and risks associated with
any Seller Change in Law affecting the performance of either Party’s obligations
under this Agreement and

 

(ii)           the Purchaser is responsible for all costs and risks associated
with any Purchaser Change in Law affecting the performance of either Party’s
obligations under this Agreement (including, for the avoidance of doubt, any
Purchaser Change in Law that causes a termination of any contract for
differences, investment contract or other agreement or document by which
Purchaser or any owner of a Facility obtains or desires to obtain subsidies or
that otherwise affects the availability of payments or other benefits to the
Purchaser or Facility owner thereunder).

 

(b)                                 For the avoidance of doubt, neither Party
shall be entitled to terminate this Agreement if a Change in Law affects the
subject matter of this Agreement (but without prejudice to Clause 18 (Default
and Termination)).

 

16.2                        Change in Sustainability Requirements

 

(a)                                 Subject to paragraphs (b) to (e) below (and
without limitation to the provisions of Clause 16.1 (Change in Law) above), the
Purchaser is responsible for all costs and risks associated with any Change in
Law affecting the sustainability requirements under any contract for
differences, investment contract or other agreement or document by which
Purchaser or any owner of a Facility obtains or desires to obtain subsidies and
for the avoidance of doubt,

 

35

--------------------------------------------------------------------------------


 

neither Party shall be entitled to terminate this Agreement in relation to such
a Change in Law (but without prejudice to Clause 18 (Default and Termination)).

 

(b)                                 If, as a result of any Change in Law, the
sustainability requirements for Biomass under any contract for differences,
investment contract or other agreement or document by which Purchaser or any
owner of a Facility obtains or desires to obtain subsidies or otherwise in
relation to the Facility are altered then the Purchaser shall be entitled to
give written notice to the Seller and propose such variations to the
Sustainability Requirements as are required in order to comply with such revised
sustainability requirements.

 

(c)                                  Within 20 Business Days of receipt of a
notification under paragraph (b) above, the Seller shall propose an adjustment
to the Price to reflect any change (positive or negative) to the costs and
expenses of the Seller that would be incurred by the Seller in delivering
Biomass under this Agreement meeting the proposed amended Sustainability
Requirements together with details of any other necessary amendments to the
Agreement. The Seller shall use all reasonable endeavours to maximise any
savings and minimise any increase in costs and expenses, and changes to the
Agreement shall be proposed so as to maintain the same overall balance of
benefits, rights, obligations, liabilities and risks as applied immediately
prior to the change in Sustainability Requirements.

 

(d)                                 The Seller shall promptly on request from
the Purchaser provide all supporting information reasonably required by the
Purchaser evidencing and supporting the proposed adjustment to the Price
including details of measures taken to maximise savings and minimise increases
in costs and savings.

 

(e)                                  Following receipt of the proposal from the
Seller, the Purchaser and the Seller shall negotiate in good faith to agree the
terms of the Price change and other variations to the Agreement necessary to
implement the change to the Sustainability Requirements based on the principles
referred to in paragraph (b) above and if agreement is not reached within two
(2) months of receipt by the Purchaser of the Seller’s proposal then either
Party may refer the matter to be settled by arbitration in accordance with
Clause 27.1 (Dispute Resolution).

 

(f)                                   The Parties shall implement the changes to
the Sustainability Requirements and the associated Price change and any other
necessary amendments to the Agreement as soon as they are agreed or determined
in accordance with paragraph (e) above.

 

17.                               [RESERVED]

 

18.                               DEFAULT AND TERMINATION

 

18.1                        Seller Events of Default

 

Each of the following events, acts, occurrences or conditions constitutes a
Seller Event of Default, to the extent that it is not caused by (i) a Force
Majeure (but, for the purposes of paragraphs (a) to (e) and (h) to (j) only
during the 120 day period in which the Seller is entitled to relief set out in
Clause 15.2 (Principle)) or (ii) a Purchaser Event of Default:

 

(a)                                 the Seller fails to pay any amounts required
to be paid to the Purchaser under this Agreement and such failure continues for
more than 10 Business Days following the Purchaser’s demand that such payment be
made;

 

(b)                                 any representation or warranty made by the
Seller under this Agreement (other than any such representation or warranty
referred to elsewhere in this Clause 18.1) is or becomes false or

 

36

--------------------------------------------------------------------------------


 

misleading in any material respect and such has a material adverse effect on the
Seller’s ability to perform its obligations hereunder;

 

(c)                                  any representation or warranty made by the
Seller under Clause 20.1 (Representations) is or becomes false or misleading in
any material respect or the Seller breaches Clause 20.2 (Undertakings);

 

(d)                                 the Seller breaches or fails to perform any
of its material covenants or obligations under this Agreement (other than any
such breach or failure referred to elsewhere in this Clause 18.1) and such
breach or failure is not remedied within 15 Business Days after notice from the
Purchaser to the Seller stating that such breach or failure has occurred;

 

(e)                                  the Seller supplies 2 or more shipments of
Biomass in any rolling 12 month period which fail to meet the Specifications;

 

(f)                                   the Seller fails to deliver in any rolling
12 month period two or more Shipments scheduled to be delivered during such
period of time under Clauses 8 (Biomass Quantity) and 13 (Shipping);

 

(g)                                  the Seller fails to deliver in any rolling
24 month period three or more Shipments scheduled to be delivered during such
period of time under Clauses 8 (Biomass Quantity) and 13 (Shipping);

 

(h)                                 the Purchaser becomes entitled to reject
more than 2 Shipments in any rolling 12 month period in accordance with Clause
10.6 (Rejection);

 

(i)                                     the Seller commits or suffers an Act of
Insolvency; and

 

(j)                                    the repudiation of this Agreement by the
Seller.

 

18.2                        Purchaser Events of Default

 

Each of the following events, acts, occurrences or conditions constitutes a
Purchaser Event of Default, to the extent that it is not caused by (i) a Force
Majeure (but, for the purposes of paragraphs (a) to (c) and (f) to (g) only
during the 120 day period in which the Purchaser is entitled to relief set out
in Clause 15.2 (Principle)); or (ii) a Seller Event of Default:

 

(a)                                 the Purchaser fails to pay any amounts
required to be paid to the Seller under this Agreement and such failure
continues for more than 10 Business Days following the Seller’s demand that such
payment be made;

 

(b)                                 any representation or warranty made by the
Purchaser under this Agreement is or becomes false or misleading in any material
respect and such has a material adverse effect on the Purchaser’s ability to
perform its obligations hereunder; the

 

(c)                                  the Purchaser breaches or fails to perform
any of its material covenants or obligations under this Agreement (other than
any such breach or failure referred to elsewhere in this Clause 18.2) and such
breach or failure is not remedied within 15 Business Days after notice from the
Seller to the Purchaser stating that such breach or failure has occurred;

 

(d)                                 the Purchaser fails to accept in any rolling
12 month period two or more Shipments scheduled to be delivered during such
period of time under Clauses 8 (Biomass Quantity) and 13 (Shipping) (and for the
avoidance of doubt any Shipment for which the Purchaser

 

37

--------------------------------------------------------------------------------


 

nominates an Alternative Delivery Point in accordance with Clause 13.1(c) and
thereafter accepts shall be considered to have been accepted for the purposes of
this paragraph);

 

(e)                                  the Purchaser fails to accept in any
rolling 24 month period three or more Shipments scheduled to be delivered during
such period of time under Clauses 8 (Biomass Quantity) and 13 (Shipping) (and
for the avoidance of doubt any Shipment for which the Purchaser nominates an
Alternative Delivery Point in accordance with Clause 13.1(c) and thereafter
accepts shall be considered to have been accepted for the purposes of this
paragraph);

 

(f)                                   the Purchaser commits or suffers an Act of
Insolvency; and

 

(g)                                  the repudiation of this Agreement by the
Purchaser.

 

18.3                        Notice of Termination

 

Upon the occurrence of an Event of Default the Non Defaulting Party may, subject
to the Direct Agreement, terminate this Agreement by delivering a notice (the
Notice of Termination) to the Defaulting Party.  The date of termination of this
Agreement shall be the date of the Notice of Termination (the Termination Date).

 

18.4                        Termination Payment

 

(a)                                 On or as soon as reasonably practicable
after the Termination Date, the Non-Defaulting Party shall in good faith
calculate the termination payment (the Termination Payment), being its Loss as
if the event entitling the Non-Defaulting Party to terminate was a repudiatory
breach of this Agreement which had been accepted by it.

 

(b)                                 For the purposes of this Clause 18.4:

 

(i)            Loss means the amount of the total losses and/or costs of the
Non-Defaulting Party that are or would be incurred under the then prevailing
circumstances in replacing within a three month period after the Termination
Date or in providing the Non-Defaulting Party the economic equivalent of the
material terms of this Agreement together with any other costs and expenses
reasonably incurred as a consequence of the termination of this Agreement
including costs incurred in procuring a replacement contract and/or in relation
to protecting or enforcing its rights under this Agreement or any associated
credit support documentation.

 

(ii)           Any Loss will be determined by the Non-Defaulting Party which
will act in good faith and use commercially reasonable procedures in order to
produce a commercially reasonable result.  The Loss will be determined as at the
Termination Date.

 

(iii)          In determining a Loss, the Non-Defaulting Party may consider any
relevant information, including the following:

 

(A)                               quotations (either firm or indicative) for a
replacement contract or contracts (which shall be the economic, commercial and
operational equivalent (including as to risk profile on pricing and credit) of
this Agreement supplied by one or more third parties of equivalent commercial,
operational and financial standing that may take into account the
creditworthiness of the Non-Defaulting Party at the time of quotation and the
terms of any relevant documentation, including credit support documentation
between the Non-Defaulting Party and the third party providing the quotation;
and

 

38

--------------------------------------------------------------------------------

 

(B)                               information consisting of relevant market data
in the relevant market supplied by one or more independent third parties
including relevant rates and prices.

 

(iv)          The Non-Defaulting Party shall not be required to enter into a
replacement agreement in order to determine the Termination Payment.

 

(v)           The Non-Defaulting Party shall notify the Defaulting Party of the
Termination Payment including detailed support for the Termination Payment
calculation.  In the event that the Non-Defaulting Party suffers no Loss then
the Termination Payment shall be zero. For the avoidance of doubt, the
Non-Defaulting Party shall not be obliged to pay any amount to the Defaulting
Party in respect of termination of this Agreement (but without prejudice to any
amounts payable in respect of accrued liabilities up to the Termination Date).

 

(vi)          The Defaulting Party shall pay the Termination Payment to the
Non-Defaulting Party within three (3) Business Days of notification of the
Termination Payment and disputed amounts shall be paid by the Defaulting Party
subject to refund with interest (calculated in accordance with Clause 14.5
(Interest) if the dispute is resolved in favour of the Defaulting Party).

 

18.5                        Sole Termination Rights

 

The termination rights expressly set out in this Agreement shall be the sole
termination rights of the Parties in relation to this Agreement.

 

18.6                        Survival of Rights

 

Termination of this Agreement for any reason will be without prejudice to the
rights of the Parties which have accrued prior to termination.

 

19.                               REPRESENTATIONS AND WARRANTIES

 

19.1                        Purchaser Representations and Warranties

 

The Purchaser hereby makes the following representations and warranties to the
Seller each of which the Purchaser further covenants, warrants and represents
are true and correct as of the Agreement Date and must remain true and correct
on each day during the Term:

 

(a)                                 it has been formed under the laws of the
State of Delaware, USA, and is validly existing under those laws and has the
power and authority to carry on its business in its jurisdiction of
incorporation, the Country and such other jurisdictions where work will be
performed pursuant to this Agreement;

 

(b)                                 it has requisite power and authority to
enter into this Agreement and comply with its obligations under it;

 

(c)                                  this Agreement and the transactions under
it do not contravene its constituent documents or any Law or obligation by which
it is bound or to which any of its assets are subject or cause a limitation of
powers or the powers of its members to be exceeded;

 

(d)                                 it has in full force and effect the limited
liability company authorisations necessary for it to enter into this Agreement
and perform transactions under it;

 

39

--------------------------------------------------------------------------------


 

(e)                                  its obligations under this Agreement are
valid and binding and are enforceable against it in accordance with the terms of
this Agreement, except as the enforceability of this Agreement may be limited by
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity;

 

(f)                                   it is not in breach of any Law or
obligation affecting it or its assets in a way which may reasonably be expected
to result in a material adverse effect on its business or financial condition;
and

 

(g)                                  there is no pending or (to its knowledge)
threatened proceeding affecting the Purchaser or any of its assets that would
affect the validity or enforceability of this Agreement, the ability of the
Purchaser to fulfil its commitments under this Agreement in any material
respect, or that could reasonably be expected to result in any material adverse
change in the business or financial condition of the Purchaser.

 

19.2                        Seller Representations and Warranties

 

The Seller hereby makes the following representations and warranties to the
Purchaser each of which the Seller further covenants, warrants and represents
are true and correct as of the Agreement Date and must remain true and correct
on each day during the Term:

 

(a)                                 it has been formed under the laws of the
State of Delaware, USA, and is validly existing under those laws and has the
power and authority to carry on its business in its jurisdiction of
incorporation, the Country and such other jurisdictions where work will be
performed pursuant to this Agreement;

 

(b)                                 it has requisite power and authority to
enter into this Agreement and comply with its obligations under it;

 

(c)                                  this Agreement and the transactions under
it do not contravene its constituent documents or any Law or obligation by which
it is bound or to which any of its assets are subject or cause a limitation of
powers or the powers of its general partner to be exceeded;

 

(d)                                 it has in full force and effect the limited
partnership authorisations necessary for it to enter into this Agreement and
perform transactions under it;

 

(e)                                  its obligations under this Agreement are
valid and binding and are enforceable against it in accordance with the terms of
this Agreement, except as the enforceability of this Agreement may be limited by
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity;

 

(f)                                   it is not in breach of any Law or
obligation affecting it or its assets in a way which may reasonably be expected
to result in a material adverse effect on its business or financial condition;

 

(g)                                  there is no pending or (to its knowledge)
threatened proceeding affecting the Seller or any of its assets that would
affect the validity or enforceability of this Agreement, the ability of the
Seller to fulfil its commitments under this Agreement in any material respect,
or that could reasonably be expected to result in any material adverse change in
the business or financial condition of the Seller; and

 

(h)                                 the Seller shall use reasonable endeavours
to ensure that:

 

40

--------------------------------------------------------------------------------


 

(i)                                     the Biomass it delivers hereunder is
derived from one or more of the following:

 

(A)                               sawmill, forestry or agricultural residues or
wastes;

 

(B)                               forest biomass harvested as part of a growth
management plan, including forestry thinnings;

 

(C)                               trees with poor future carbon stock potential
such as diseased or damaged trees;

 

(D)                               perennial energy crops such as short-rotation
coppice willow or miscanthus grass that are grown on land unsuitable for food
crops;

 

(E)                                waste wood; and/or

 

(F)                                 other biomass fuel sources which it
anticipates will deliver greenhouse gas savings over short or medium time
horizons (<50 years); and

 

(ii)                                  it avoids delivering Biomass hereunder
derived from the clear-felling of forest exclusively for fuel use and not
otherwise contemplated in paragraph (h)(i) above.

 

20.                               ANTI-BRIBERY, CORRUPTION AND COUNTERPARTY
INTEGRITY

 

20.1                        Representations

 

(a)                                 Each of the Parties represents and warrants
that neither it nor any of its officers or employees:

 

(i)            has, within the past 6 years, committed a Corrupt Act directly or
indirectly in connection with this Agreement;

 

(ii)           has, within the past 6 years, been convicted of any offence
involving a breach of Anti-corruption Laws; or

 

(iii)          is subject to any continuing investigation or prosecution which
relates to an alleged  breach of Anti-corruption Laws,

 

in each case other than as disclosed to the other in writing at least 30
Business Days prior to the Agreement Date.

 

(b)                                 Each of the Parties represents and warrants
that neither it, nor any of its officers or employees, is listed on:

 

(i)            the Consolidated List of Financial Sanctions Targets and/or the
Investment Bank List maintained by HM Treasury or any similar list maintained by
the United Kingdom or the UK government, each as amended, supplemented or
substituted from time to time; or

 

(ii)           the World Bank blacklist (being the list of firms and individuals
ineligible to be awarded a World Bank financed contract, published by the World
Bank at www.worldbank.org/debarr).

 

(c)                                  Each of the Parties represents and warrants
that none of its directors, is disqualified from acting (or has provided a
disqualification undertaking not to act) as a director of a company in the UK or
elsewhere.

 

41

--------------------------------------------------------------------------------


 

20.2                        Undertakings

 

(a)                                 The Seller undertakes that:

 

(i)            it shall comply with all applicable Anti-corruption Laws;

 

(ii)           neither it nor its officers or employees shall commit a Corrupt
Act directly or indirectly in connection with this Agreement; and

 

(iii)          it shall maintain and enforce policies and procedures for
assessing the risk of breaching Anti-corruption Laws and reviewing and
monitoring any such risk.

 

(b)                                 There shall be no breach of paragraph
(a) where an officer or employee of the Seller has acted independently of the
Seller and within 10 Business Days of the date on which the Seller became aware
of such independent action, the Seller has taken

 

(i)            action to dismiss the relevant employee or officer to the extent
required in accordance with applicable Law; and

 

(ii)           any other action reasonably necessary to satisfy the Purchaser
that adequate procedures are in place to prevent any further breaches of
paragraph (a).

 

(c)                                  The Seller undertakes that:

 

(i)                                     neither it nor any of its officers or
employees shall be:

 

(A)                               listed on the Consolidated List of Financial
Sanctions Targets and/or the Investment Ban List maintained by HM Treasury or
any similar list maintained by the United Kingdom or the UK government, each as
amended, supplemented or substituted from time to time; or

 

(B)                               placed on the World Bank blacklist (being the
list of firms and individuals ineligible to be awarded a World Bank financed
contract, published by the World Bank at www.worldbank.org/debarr); and

 

(ii)                                  none of its directors shall be
disqualified from acting (or have provided a disqualification undertaking not to
act) as a director of a company in the UK or elsewhere.

 

(d)                                 There shall be no breach of paragraph (c) if
the Seller has, within 10 Business Days of the relevant circumstance arising in
relation to any of its officers or employees, taken:

 

(i)            action to dismiss the relevant officer or employee to the extent
required in accordance with applicable Law; and

 

(ii)           any other action reasonably necessary to satisfy the Purchaser
that adequate procedures are in place to prevent further breaches of paragraph
(c).

 

(e)                                  The Purchaser has read and understood and
shall comply with the provisions of the Seller’s “Code of Business Conduct and
Ethics” dated April 29, 2015, and “International Anti-Corruption Policy” dated
December 2013, to the same extent such code and policy would apply to the
Purchaser if it were an employee of the Seller.

 

42

--------------------------------------------------------------------------------


 

21.                               [RESERVED]

 

22.                               CONFIDENTIALITY

 

(a)                                 Each Party undertakes to the other Party to
keep confidential this Agreement, the terms hereof and all information (written
or oral) concerning the business and affairs of the other Party which it has
obtained or received as a result of discussions leading up to entry into this
Agreement, or which it has obtained during the course of this Agreement
(collectively, Confidential Information), except any Confidential Information
that is:

 

(i)            subject to an obligation to disclose under applicable Laws, or
that is required to be disclosed by any Competent Authority, or rules and
regulations governing any exchange, clearing house, rating agency or issue of
securities, by notice or otherwise;

 

(ii)           already in its possession other than as a result of a breach of
this Clause 22;

 

(iii)          independently developed without access to the other Party’s
Confidential Information;

 

(iv)          in the public domain other than as a result of a breach of this
Clause 22; or

 

(v)           disclosed to its Affiliates and its and their employees,
directors, officers, owners, loss adjusters, consultants, advisors, auditors,
agents and actual or prospective lenders, investors, insurance brokers or
insurers.

 

(b)                                 Each Party undertakes to the other Party to
take all steps that are necessary from time to time to ensure compliance with
the provisions of this Clause 22 by its Affiliates and its and their employees,
directors, officers, owners, loss adjusters, consultants, advisors, auditors,
agents and actual or prospective lenders, investors, insurance brokers or
insurers.  Prior to disclosing any Confidential Information in accordance with
the exception granted in paragraph (a)(i) above the disclosing Party shall
notify and provide the other Party an opportunity to comment on the information
in and manner of such disclosure.  Neither Party may disclose any Confidential
Information not subject to any exception under this Clause 22 without the prior
written approval of the other Party, which approval shall not be unreasonably
withheld in connection with a press release in relation to this Agreement.

 

(c)                                  Notwithstanding anything to the contrary
herein, each Party and its Affiliates shall be permitted to include in documents
filed with regulators regarding securities offered or to be offered by such
Party or an Affiliate of such Party (and in any amendments thereto or related
offering documents) any information regarding the Parties, this Agreement and
the transactions contemplated by this Agreement.

 

23.                               LIMITATION ON LIABILITY

 

23.1                        Limitation of Liability

 

(a)                                 Subject to Clauses 8.4(c) (Delivery
Failure), 8.5(c) (Take or Pay), 11.4 (Sustainability Damages), 18.4 (Termination
Payment) or for damages arising out of a breach of Clause 22 (Confidentiality),
neither Party will be liable to the other as a result of any action or inaction
under this Agreement or otherwise for any loss of profit, loss of revenue, cost
of capital, downtime costs, loss of opportunity, loss of goodwill, loss of
production, loss of contracts, loss due to business interruption or for any
other special, exemplary, incidental or

 

43

--------------------------------------------------------------------------------


 

consequential damages that may be suffered by the other and the claims of
customers of the other Party for such damages.

 

(b)                                 The previous paragraph 23.1(a) shall not
limit liability in any case of fraud or wilful misconduct by the defaulting
Party or liability that cannot be excluded as a matter of applicable Laws.

 

(c)                                  Nothing in this Agreement will exclude or
limit the liability of the either Party for death or personal injury to the
other Party or any of its officers, directors, employees, consultants and
agents, or physical damage to property of the other Party or its officers,
directors, employees, Affiliates and agents, resulting directly from the
negligence of the first-mentioned Party or any of its officers, directors,
employees, Affiliates and agents, and that Party must indemnify and keep
indemnified the other Party from and against any Claims which the other Party
may suffer or incur by reason of any claim on account of death or personal
injury or damage to property to the extent resulting from the negligence of the
first-mentioned Party or the negligence of any of its officers, directors,
employees, Affiliates or agents.

 

23.2                        Non-Exclusive Remedies

 

Other than the limitations of liability contained in this Clause 23, the rights
and remedies of the Parties at law shall not be affected by this Agreement.

 

23.3                        Survival on Termination

 

The provisions of Clauses 18 (Default and Termination), 22 (Confidentiality), 23
(Limitation on Liability) and 27 (Dispute Resolution) will survive the
termination of this Agreement.

 

23.4                        Mitigation

 

Each Party shall use commercially reasonable efforts to mitigate any damages,
claims or losses it incurs under or in connection with this Agreement, including
those for which the other Party may be liable by way of indemnity, reimbursement
or otherwise.

 

24.                               NOTICES

 

(a)                                 Any notice to be given by one Party to the
other Party under, or in connection with, this Agreement must be:

 

(i)            in writing and signed by or on behalf of the Party giving it;

 

(ii)           in the English language or, if in any other language, accompanied
by a translation into English.  In the event of any conflict between the English
text and the text in any other language, the English text shall prevail; and

 

(iii)          delivered personally or sent by first class post (pre-paid
recorded delivery) (and air mail if overseas)), or by email to the other Party
due to receive the Notice to the address set out below or to an alternative
address, person or email address specified by that party by not less than seven
(7) Business Days’ written notice to the other Party received before the Notice
was despatch,

 

provided however that any Notice of Readiness may be tendered by email, telex or
fax to the Purchaser, at any time of the night or day, Saturday, Sunday and
holiday included, whether in berth

 

44

--------------------------------------------------------------------------------


 

or not whether awaiting tide to approach berth or not, whether in free pratique
or not and whether in customs clearance or not.

 

(b)                                 Any notice so served by hand, email or post
shall be deemed to have been duly given:

 

(i)            in the case of delivery by hand, when delivered;

 

(ii)           in the case of email, at the time of transmission;

 

(iii)          in the case of prepaid recorded delivery, special delivery or
registered post, at 10.00 a.m. on the second (2nd) Business Day following the
date of posting or dispatch;

 

provided that in each case where delivery by hand or email occurs after 6.00
p.m. on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9.00 a.m. on the next following Business Day.  References to
time in this paragraph are to local time in the country of the addressee.

 

(c)                                  Each Party chooses as its address for all
Notices under this Agreement whether for serving any court process or documents,
giving any notice, or making any other communications of whatsoever nature and
for any other matter arising from this Agreement, as follows:

 

to the Seller at:

 

to Purchaser at:

 

 

 

Invoices:

 

Invoices:

 

 

 

Enviva Partners GP, LLC

 

Enviva Development Holdings, LLC

Corporate Accounts Payable Manager

 

Corporate Accounts Payable Manager

7200 Wisconsin Ave., Suite 1000

 

7200 Wisconsin Ave., Suite 1000

Bethesda, MD 20814 USA

 

Bethesda, MD 20814 USA

Attn:

Vonetta T. Brown

 

Attn:

Vonetta T. Brown

Tel:

+1 240 482 3837

 

Tel:

+1 240 482 3837

Email:

accounting@envivabiomass.com and

 

Email:

accounting@envivabiomass.com and

 

Vonetta.brown@envivabiomass.com

 

 

Vonetta.brown@envivabiomass.com

 

 

 

Notices:

 

Notices:

 

 

 

Enviva Partners GP, LLC

 

Enviva Development Holdings, LLC

Executive Vice President, Sales and Marketing

 

Executive Vice President, Sales and Marketing

7200 Wisconsin Ave., Suite 1000

 

7200 Wisconsin Ave., Suite 1000

Bethesda, MD 20814 USA

 

Bethesda, MD 20814 USA

Attn:

Thomas Meth

 

Attn:

Thomas Meth

Tel:

+1 301 657 5560

 

Tel:

+1 301 657 5560

Email:

Thomas.Meth@envivabiomass.com

 

Email:

Thomas.Meth@envivabiomass.com

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Enviva Partners GP, LLC

 

Enviva Development Holdings, LLC

Executive Vice President, General Counsel and Secretary

 

President, General Counsel and Secretary

 

 

45

--------------------------------------------------------------------------------


 

7200 Wisconsin Ave., Suite 1000

 

7200 Wisconsin Ave., Suite 1000

Bethesda, MD 20814 USA

 

Bethesda, MD 20814 USA

Attn: William H. Schmidt, Jr.

 

Attn: William H. Schmidt, Jr.

Tel:

+1 240 482 3840

 

Tel:

+1 240 482 3840

Email:

William.Schmidt@envivabiomass.com

 

Email:

William.Schmidt@envivabiomass.com

 

 

(d)                                 A Party may notify the other Party to this
letter of a change to its name, relevant addressee, address or email address for
the purposes of this Clause 24 provided that, such notice shall only be
effective on:

 

(i)            the date specified in the notice as the date on which the change
is to take place; or

 

(ii)           if no date is specified or the date specified is less than 5
Business Days after the date on which notice is given, the date following five 5
Business Days after notice of any change has been given.

 

25.                               ASSIGNMENT

 

25.1                        Assignment

 

Except as otherwise expressly provided in this Clause 25.1, neither Party may
directly or indirectly assign its rights or obligations under this Agreement, in
whole or in part, by operation of law or otherwise, without the prior written
consent of the other Party (such consent not to be unreasonably withheld,
conditioned or delayed) in each instance, and any purported assignment made
other than in accordance with this Clause 25.1 shall be null and void ab
initio.  Notwithstanding the foregoing, the following are permitted:

 

(a)                                 collateral assignment by a Party to its
Financing Parties, and further assignment by such Financing Parties following
any foreclosure of their security interest in this Agreement, in which case
neither such Party nor its Financing Parties shall have any liability with
respect to the future performance of this Agreement;

 

(b)                                 assignment by Purchaser pursuant to any
contingent novation agreement or direct agreement with a Facility owner to which
Seller and Purchaser are parties (such assignment, if to MGT Teesside Limited or
its successor under such an agreement, a Step-In), in which case Purchaser shall
be relieved from liability with respect to the future performance of this
Agreement if and to the extent set forth in such contingent novation agreement
or direct agreement; and

 

(c)                                  assignment by a Party to an Affiliate of
such Party; provided, however, that, in the case of any such assignment, the
assigning Party shall (i) notify the other Party of the assignment (and identify
the name of, and notice address information for, such Affiliate) and (ii) remain
jointly and severally liable for the assigned obligations, unless (and except as
hereinafter provided) the assignment is made to: (A) an Affiliate that is the
successor to all or substantially all of the assets of such Party (including by
operation of law), (B) in the case of an assignment by the Seller, a direct or
indirect wholly-owned subsidiary of the Seller so long as the performance of all
such subsidiary’s obligations under this Agreement is guaranteed by the Seller,
(C) in the case of the Purchaser, Enviva, LP or the successor to all or
substantially all of the assets of Enviva, LP, or (D) any other Affiliate of the
Purchaser or Seller, as applicable, if the performance of all such Affiliate’s
obligations under this

 

46

--------------------------------------------------------------------------------


 

Agreement is guaranteed by the assigning Party, in form and substance reasonably
acceptable to the non-assigning Party.

 

Except as otherwise provided in this Clause 25.1, the assigning Party shall,
from and after the effectiveness of any permitted assignment, have no liability
with respect to the future performance of this Agreement.

 

26.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

27.                               DISPUTE RESOLUTION

 

27.1                        Dispute Resolution

 

Subject to Clauses 27.3 and 27.4, other than any Technical Dispute, any dispute
arising from this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or the consequences of its nullity),
shall be referred to and finally resolved by arbitration under the rules of the
American Arbitration Association (the Rules), which Rules are deemed to be
incorporated by reference into this Clause 27.1, except as expressly amended by
this Clause 27.1.  The tribunal shall consist of three (3) arbitrators, two
(2) of whom shall be nominated by the respective Parties and the third of whom
shall be jointly selected by the two arbitrators selected by the Parties.  The
seat of the arbitration and the venue of all hearings shall be New York, NY and
the language of the arbitration shall be English.  The arbitral tribunal shall
have power to award on a provisional basis any relief that it would have power
to grant on a final award.  Without prejudice to the powers of an arbitrator
provided by the Rules, by statute or otherwise, the arbitral tribunal shall have
power at any time, on the basis of written evidence and the submissions of the
Parties alone, to make an award in favor of the claimant (or the respondent if a
counterclaim) in respect of any claims or counterclaims to which there is no
reasonably arguable defense (either substantively or as to the amount of any
damages or other sums to be awarded).  The Parties hereby agree to exclude any
rights to refer points of law or to appeal to the courts to the extent that they
can validly waive these rights under Applicable Law, provided, that nothing in
this Clause 27.1 shall be construed as preventing either Party from seeking
conservatory or similar interim relief in any court of competent jurisdiction.

 

27.2                        Technical Disputes

 

If the Parties are unable to resolve any Technical Dispute in the ordinary
course of business, either Party may, by notice to the other Party, refer the
Technical Dispute to a Technical Expert selected in accordance with the
procedures set forth in Schedule 10.

 

27.3                        Interaction with Disputes under the Re-Sell
Agreements.

 

Where any dispute relates to the same matter or is otherwise related to, or has
issues in common with, a dispute between the Purchaser and the counterparty
under an agreement pursuant to which the Purchaser (a) re-sells Biomass to such
counterparty for use in a Facility or (b) following a Step-In, purchases biomass
from Enviva Wilmington Holdings, LLC (or its successor or assignee under such
agreement) for use in a Facility, then in each case such dispute shall be
referred to the dispute resolution procedures pursuant to the agreement between
the Purchaser and such counterparty and the Parties shall stay any and all
proceedings commenced pursuant to this Agreement.  The Parties shall comply with
and be bound by any decision or determination made under such agreement between
the Purchaser and such counterparty to the extent that such decision or
determination corresponds to the obligations of the Parties under this
Agreement.

 

47

--------------------------------------------------------------------------------


 

27.4                        Continuation of Obligations

 

During the pendency of any dispute, the Parties must continue to perform their
respective obligations hereunder.

 

28.                               MISCELLANEOUS

 

28.1                        Severability

 

If any of the provisions, or portions or applications thereof, of this Agreement
are held to be unenforceable or invalid by any court of competent jurisdiction,
the Purchaser and the Seller will negotiate an equitable adjustment to the
provisions of this Agreement with a view toward effecting the purpose of this
Agreement, and the validity and enforceability of the remaining provisions, or
portions or applications thereof, will not be affected thereby.

 

28.2                        Entire Agreement

 

This Agreement, including any schedules or exhibits and all amendments hereto,
contains the complete agreement between the Parties with respect to the matters
contained herein and supersedes all other agreements, whether written or oral,
with respect to the matters contained herein.  No modification, amendment, or
other change will be binding on any Party unless consented to in writing by both
Parties.

 

28.3                        Waiver and Amendment

 

Failure by either Party to exercise any of its rights under this Agreement shall
not constitute a waiver of such rights.  Neither Party shall be deemed to have
waived any right resulting from any failure to perform by the other unless it
has made such waiver specifically in writing and signed by a duly authorized
representative of each of the Purchaser and the Seller.

 

28.4                        Counterparts

 

This Agreement may be executed in one or more counterparts each of which shall
be deemed an original and all of which shall be deemed one and the same
Agreement.

 

28.5                        Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

48

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

SPECIFICATIONS

 

Part 1 — General Specification

 

1.                                      Biomass shall be wood pellets.

 

2.                                      Biomass shall be derived from 100%
clean, virgin (untreated) softwood or hardwood, sawdust, wood chips or wood
residues; free from any recovered, recycled or waste wood; with 100% of the
energy content from non-fossil fuel sources, free from contamination and
conforming to the Specification.

 

3.                                      Biomass shall be fully suited for bulk
sea transport, free of contamination and material amounts of Extraneous
Material, and shall be free flowing and otherwise suitable for grab loading and
discharge.

 

Part 2 — Industrial Category

 

Biomass shall comply with the parameters set out in the table below:

 

49

--------------------------------------------------------------------------------


 

Parameters

 

Units

 

Standard

 

Limit

 

Analysis Performed By

Origin and source

 

Only accepted

 

EN 14961-1

 

1.1 Forest, plantation and other virgin wood,

1.2.1 chemically untreated wood residues

 

declared by seller

 

 

 

 

OFGEM

 

sustainability proven for UK

 

proven by seller

Additives (composition, mass )

 

weight% ar

 

EN 14961-1

 

Renewable additives, not in concentrations harmful to human health, < 3% with
the written consent of Purchaser (not to be unreasonably withheld, conditioned
or delayed).

 

declared by seller

Sampling

 

 

 

EN 14778

 

 

 

Insp

Sample preparation

 

 

 

EN 14780

 

 

 

Insp & lab

Quality check

 

 

 

 

 

 

 

Insp

No water damage (2)

 

 

 

 

 

None

 

Insp

No burned/charred pellets (3)

 

 

 

 

 

None

 

Insp

 

Parameters

 

Units

 

Standard

 

Limit

 

Tolerance

 

Analysis
Performed By

Physical parameters

 

 

 

 

 

 

 

 

 

 

Diameter

 

mm

 

EN16127

 

6 to 10

 

within range

 

Insp & lab

Length <50 mm

 

weight %

 

EN16127

 

99.90%

 

within range

 

Insp & lab

Length <40 mm

 

weight %

 

EN16127

 

99%

 

within range

 

Insp & lab

Water content

 

weight% ar

 

EN 14774

 

< 10 %

 

0,5% absolute

 

Insp & lab

Bulk (apparent) density

 

kg/m3

 

EN 15103

 

> 600

 

2% of limit

 

Insp & lab

Maximum bulk temperature (5)

 

°C

 

Annex F

 

< 60

 

1°C

 

Insp

Fines < 3.15 mm (round hole sieves)

 

weight% ar

 

EN15210- 1

 

< 5 %

 

1% absolute

 

Insp

Durability

 

weight% ar

 

EN 15210-1

 

97,0%-99%

 

0,5% absolute

 

Lab

Particle Size

 

 

 

 

 

 

 

 

 

 

% < 3.15 mm (round hole sieve)

 

weight %

 

EN 16126

 

>97%

 

1% absolute

 

Lab

% < 2.0 mm (square hole sieve)

 

weight %

 

EN 16126

 

>90%

 

2% absolute

 

Lab

% < 1.0 mm (square hole sieve)

 

weight %

 

EN 16126

 

>50%

 

5% absolute

 

Lab

Net calorific value at constant pressure

 

GJ/ton ar

 

EN 14918

 

> 16,5

 

0,3 GJ/ton

 

Lab

Ash content

 

weight% DM

 

EN 14775

 

< 2,0%

 

10% of limit

 

Lab

Elementary composition

 

 

 

 

 

 

 

 

 

 

Cl

 

weight% DM

 

EN 15289

 

< 0,05 %

 

0,01%

 

Lab

 

50

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

absolute

 

 

N

 

weight% DM

 

EN 15104

 

< 0,3 %

 

10% of limit

 

Lab

S

 

weight% DM

 

EN 15289

 

< 0,2 %

 

20% of limit

 

Lab

Trace elements

 

 

 

 

 

 

 

 

 

 

As

 

mg/kg DM

 

EN 15297

 

< 2

 

0,064 absolute

 

Lab

Cd

 

mg/kg DM

 

EN 15297

 

< 1

 

0,06 absolute

 

Lab

Cr

 

mg/kg DM

 

EN 15297

 

< 15

 

0,032 absolute

 

Lab

Cu

 

mg/kg DM

 

EN 15297

 

< 20

 

0,043 absolute

 

Lab

Pb

 

mg/kg DM

 

EN 15297

 

< 20

 

0,033 absolute

 

Lab

Hg

 

mg/kg DM

 

EN 15297

 

< 0,1

 

0,0046 absolute

 

Lab

Zn

 

mg/kg DM

 

EN 15297

 

< 200

 

5,43 absolute

 

Lab

Na + K

 

mg/kg DM

 

SFS-EN ISO 11885:1998 (6)

 

< 2500

 

20 absolute

 

Lab

 

--------------------------------------------------------------------------------

(1) Performed by: Lab: analyses will be performed by the independent laboratory;
- Insp: test will be performed by the inspection company; -Insp & lab: means a
field test will be performed by the inspection company, the final value will be
analyzed by the laboratory

(2) Water damage: Pellets that are visually wet and/or swollen.

(3) Burned/charred pellets: Pellets showing visual damage from fire or
self-combustion (completely or partly charred, burned or turned to ash).

(4) Type and quantity to be stated

(5) Bulk maximal temperatures to be checked when the pellets leave the final
point of loading for delivery to the end-user i.e. leaving the final storage
point or the factory. This is the maximum temperature measured at any spot.

(6). Acetic acid soluble Na and K are determined by leaching a weighed fuel
sample in acetic acid solution at pH 3.0 and measuring the Na and K solution
with flame-AAS

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ANNUAL BASE QUANTITIES

 

The Annual Base Quantities and, as applicable from and after a Step-In, VP
Quantities, for each Delivery Year are as set out below.

 

Delivery
Year

 

Start Date

 

End Date

 

Fixed Price Quantity
(Priced in accordance
with Part A of
Schedule 6 or 6B, as

applicable) (In
Tonnes)

 

VP Quantity (In
Tonnes)

 

Annual
Base
Quantity
(In Tonnes)

 

1.

 

01/10/2019

 

31/12/2019

 

40,000

 

10,000

 

50,000

 

2.

 

01/01/2020

 

31/12/2020

 

153,600

 

38,400

 

192,000

 

3.

 

01/01/2021

 

31/12/2021

 

300,000

 

75,000

 

375,000

 

4.

 

01/01/2022

 

31/12/2022

 

300,000

 

75,000

 

375,000

 

5.

 

01/01/2023

 

31/12/2023

 

300,000

 

75,000

 

375,000

 

6.

 

01/01/2024

 

31/12/2024

 

300,000

 

75,000

 

375,000

 

7.

 

01/01/2025

 

31/12/2025

 

300,000

 

75,000

 

375,000

 

8.

 

01/01/2026

 

31/12/2026

 

300,000

 

75,000

 

375,000

 

9.

 

01/01/2027

 

31/12/2027

 

300,000

 

75,000

 

375,000

 

10.

 

01/01/2028

 

31/12/2028

 

300,000

 

75,000

 

375,000

 

11.

 

01/01/2029

 

31/12/2029

 

300,000

 

75,000

 

375,000

 

12.

 

01/01/2030

 

31/12/2030

 

300,000

 

75,000

 

375,000

 

13.

 

01/01/2031

 

31/12/2031

 

300,000

 

75,000

 

375,000

 

14.

 

01/01/2032

 

31/12/2032

 

300,000

 

75,000

 

375,000

 

15.

 

01/01/2033

 

31/12/2033

 

300,000

 

75,000

 

375,000

 

16.

 

01/01/2034

 

31/12/2034

 

300,000

 

75,000

 

375,000

 

 

52

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

AGREED WEIGHING PROCEDURE

 

1.                                      The weight of each shipment shall
initially be determined at the Loading Port at the Seller’s expense by means of
a draught survey of the Vessel, conducted by an Independent Marine Surveyor
appointed by Seller with the approval of Purchaser (such approval shall not be
unreasonably withheld or delayed).

 

2.                                      The Seller shall procure that the
Independent Marine Surveyor shall issue to Purchaser and Seller a certificate
certifying the weight of the Shipment (the Weight Certificate), which shall be
final and binding on the Parties, except in the case of fraud or manifest error
or in the circumstances set out in paragraphs 6 or 7 below.

 

3.                                      At its own expense, the Purchaser may
nominate its own Independent Marine Surveyor to supervise the weight
determination. This Independent Marine Surveyor shall have access to the
facilities and all relevant information in order to perform the assignment.
Objections to procedures will be communicated without delay between the
Independent Marine Surveyor(s) and their principals.

 

4.                                      The Purchaser may, at its own expense,
instruct its own Independent Marine Surveyor (to be approved by the Seller, such
approval not to be unreasonably withheld or delayed), to certify the weight at
the Discharging Port by a draught survey of the Vessel.

 

5.                                      In this case the Purchaser shall procure
that the Independent Marine Surveyor shall issue to Purchaser and Seller a
certificate certifying the weight of the Shipment (the Discharging Port Weight
Certificate).  At their own expense the Seller has the right to nominate their
own Independent Marine Surveyor to supervise the discharge weight determination
and shall have access to the facilities and all relevant information in order to
perform their assignment. Objections to procedures will be communicated without
delay between the Independent Marine Surveyors and their principals.

 

6.                                      In the event that the difference between
the draught survey figures on the Weight Certificate and Discharging Port Weight
Certificate exceeds zero point five per. cent (0.5%) but is less than two per
cent (2.0%), the mathematical average of the draught survey results shall be
deemed to be the revised figure for the purpose of the Weight Certificate for
the relevant Shipment, and this revised figure shall be conclusive for the
purposes of this Agreement.

 

7.                                      In the event that the difference between
the draught survey figures on the Weight Certificate and Discharging Port Weight
Certificate exceeds two per cent (2.0%), the parties shall further investigate
the reason for the discrepancy and the erroneous result will be discounted.

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

SAMPLING AND ANALYSIS PROCEDURE

 

General Provisions

 

1.                                      Sampling shall be carried out at the
Loading Port during loading of the Vessel and at the Discharging Port during the
discharge of the Vessel.

 

2.                                      The Parties shall procure that all
sampling and preparation is

 

2.1                               Carried out by one of the independent
inspection companies referred to below; and

 

2.2                               executed in accordance with the Sampling
Standard, and that all sampling and preparation:

 

(a)                                 achieves collection and preparation of
samples which are representative of the entire Shipment; and

 

(b)                                 is conducted using mechanical sampling
systems wherever practicable.

 

3.                                      Temperature measurements shall be taken
at both the Loading Port and the Discharging Port and the results shall be
included in the relevant Inspection Certificate.  The temperature measurements
shall be determined as follows:

 

3.1                               The temperature measurement shall be performed
during the whole loading or discharge operation. It shall be a combination of
probe temperature measurements and a heat gun or an IR camera. The probe is used
to measure the actual temperature while the heat gun/IR camera is used to
identify deviation spots or areas in the material next to visual indications.

 

3.2                               Before any operation is commenced the
temperature is measured with the probe on several spots (if physically and
safely possible). The results will be noted in the report, including the place,
date and time. The heat gun/IR camera is used to find deviating area’s with
higher temperatures. These areas shall also be measured with the probe. Any
visual suspected areas such as steam, smoke, wet spots or places with a lot of
fines shall also be measured with the probe.

 

3.3                               During transhipment operations, a heat gun
shall be used to monitor the cargo stream, for example on the conveyor belt. The
probe is used to measure temperature in samples, or any freshly exposed wood
pellet materials, as well as suspected spots, identified visually or with the
use of the heat gun/IR camera.

 

3.4                               when using a probe thermometer, this device
shall be inserted into the Biomass to a sufficient depth to allow for the
temperature to be transferred to the device and register a reading. The reading
produced shall be deemed completed when the temperature level specified on the
device’s indicator is no longer changing or begins to change in the opposite
direction to that which it was previously moving towards.

 

4.                                      The Parties shall instruct any
Inspection Company engaged by them that if prior to, or during the loading or
discharging of the Biomass, an Inspection Company observes Non- Conforming
Biomass, the Inspection Company shall immediately inform all involved Parties of
the findings.

 

5.                                      Samples shall be packed and labelled in
accordance with the Sampling Standard.   All Samples shall be sealed by the
Inspection Companies in such a way as to identify them uniquely and to prevent
any

 

54

--------------------------------------------------------------------------------


 

access to the sample material without breaking or removing the seal. Seal
numbers shall be noted on inspection, sampling and analysis certificates.

 

6.                                      For each prepared sample, at least one
sample shall be sent for analysis (as described below) and a minimum of 2
further samples shall be retained (for use as Umpire Samples, if required) and
stored for a minimum of ninety (90) days under supervision of the applicable
Inspection Company in accordance with the Sampling Standard.

 

7.                                      All testing and analysis shall be
conducted as soon as possible after sampling and all analysis certificates shall
be issued no later than seven (7) Business Days after delivery of the samples to
the laboratory and shall be distributed without delay to the Parties.

 

8.                                      The Parties shall procure that any
Inspection Certificate(s) procured under their direction shall be issued without
delay and in any event no later than three (3) Business Days after completion of
sample preparation.

 

Loading Port Sampling and Analysis

 

9.                                      The Seller shall appoint at its own
expense an Inspection Company, as approved by the Purchaser, to perform
supervision during loading of the Vessel, to take samples of the Biomass, to
issue an Inspection Certificate and to instruct a duly accredited laboratory (to
be nominated by Seller and also at Seller’s own expense) to test and analyse the
samples (the LP Independent Laboratory).

 

10.                               The Seller shall procure that the LP
Independent Laboratory shall test and analyse the samples, in respect of all
quality parameters contained in the Specification and shall issue a report
detailing the results (the First Analysis Certificate) as soon as reasonably
practicable.

 

11.                               The Purchaser may appoint its own Inspection
Company at the Loading Port, if applicable, at its own sole cost and expense to
supervise the Seller’s appointed Inspection Company while the Seller’s appointed
Inspection Company is performing the sampling, field tests and the preparation
process and to perform their own (field) tests and measurements. The Purchaser’s
appointed Inspection Company will be allowed access to the facilities and
required information to properly perform the tasks as described.  If the
Purchaser appoints its own Inspection Company at the Loading Port, all samples
shall be sealed by both the Seller’s and the Purchaser’s appointed Inspection
Companies.

 

12.                               Unless agreed upon otherwise, samples taken at
the Loading Port shall be drawn as close as possible to the point of the
delivery of the Biomass.

 

Discharging Port Sampling

 

13.                               Where applicable, Purchaser shall procure that
an Inspection Company performs field tests and measurements and certifies (as at
the Discharging Port), in accordance with the Specification, and produces a
report (the Quality Condition Report) in respect of these quality Parameters to
the Seller as soon as reasonably practicable.

 

14.                               The Purchaser shall appoint at its own expense
an Inspection Company, as approved by the Seller, to perform supervision during
discharge of the Vessel, to take samples of the Biomass, to issue an Inspection
Certificate (including the Quality Condition Report and the Temperature
Certificate) and to instruct a duly accredited laboratory (to be nominated by
the Purchaser and also at the Purchaser’s own expense) to test and analyse the
samples (the DP Independent Laboratory).

 

55

--------------------------------------------------------------------------------


 

15.                               The Purchaser shall procure that the DP
Independent Laboratory shall test and analyse the samples, in respect of all
quality parameters contained in the Specification and shall issue a report
detailing the results (the Second Analysis Certificate) as soon as reasonably
practicable.

 

16.                               The Seller may appoint its own Inspection
Company at the Discharging Port, if applicable, at its own sole cost and expense
to supervise the Purchaser’s appointed Inspection Company while the Purchaser’s
appointed Inspection Company is performing the sampling, field tests and the
preparation process and to perform their own (field) tests and measurements. The
Seller’s appointed Inspection Company will be allowed access to the facilities
and required information to properly perform the tasks as described.  If the
Seller appoints its own Inspection Company at the Discharging Port, all samples
shall be sealed by both the Seller’s and the Purchaser’s appointed Inspection
Companies.

 

17.                               Samples taken at the Discharging Port shall be
drawn by the Purchaser’s automatic sampling equipment (if available) and
witnessed by, and to the satisfaction of, the independent Inspection Company.
The Purchaser’s sampling equipment shall be located within the Purchaser’s fuel
handling system, between the ship unloading equipment and the biomass storage
buildings. If the automatic sampling system is unavailable, the Inspection
Company shall draw samples manually prior to the first transfer point.

 

Discrepancies

 

18.                               The Parties shall agree on the final values
and results to be used for the Analysis Certificate and, unless otherwise
agreed, the preference shall be:

 

(a)                                 the First Analysis Certificate(s);

 

(b)                                 the Second Analysis Certificate(s); and

 

In the event of any disagreement between the Parties on whether to use the
results of the First Analysis Certificate or the Second Analysis Certificate
then the following procedures shall apply.

 

19.                               In relation to fines, durability and
temperature, the First Analysis Certificate(s) shall be final and binding on the
Parties, absent fraud or manifest error.

 

20.                               In relation to net calorific value, in the
event that the difference between figures in the First Analysis Certificate and
the Second Analysis Certificate

 

(a)                                 is less than or equal to zero point five
per. cent (0.5%), the First Analysis Certificate(s) shall be used;

 

(b)                                 exceeds zero point five per. cent (0.5%) but
is less than or equal to two per cent (2.0%), the mathematical average of these
two results shall be used and this revised figure shall be conclusive for the
purposes of this Agreement; or

 

(c)                                  exceeds two per cent (2.0%), the parties
shall appoint an Umpire Laboratory as contemplated below.

 

21.                               In relation to items other than fines,
durability, temperature and net calorific value, if any item in either the First
Analysis Certificate or the Second Analysis Certificate exceeds the limit
(beyond any applicable tolerance) for the relevant parameter set out in the
Specification, then the parties shall appoint a 3rd laboratory (an Umpire
Laboratory) to determine whether the fuel meets the Specification or whether it
should be classified as Non-Conforming Biomass.

 

56

--------------------------------------------------------------------------------


 

22.                               The Parties will instruct the Umpire
Laboratory to analyse the samples proposed by the Parties on the disputed
parameter(s) and to provide these results in an Umpire Analysis Certificate(s). 
If the Parties do not agree on the Umpire Samples to be used, 1 Umpire Sample
from each of the Loading Port and Discharging Port sampling shall be analysed
and for each parameter the average of the two results shall be used.

 

23.                               The decision of the Umpire Laboratory shall be
conclusive.  The costs of shipping and analysis by the Umpire Laboratory shall
be borne equally by the Parties.

 

57

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PERFORMING VESSEL CRITERIA

 

Unless mutually agreed otherwise by the Parties in writing, the performing
vessel criteria for Vessels to be nominated by the Seller under this Agreement
are as follows:

 

1.                                      Maximum 20 years of age on completion of
the voyage.

 

2.                                      Single deck, self trimming, bulk carrier
with a maximum draft of 13.0 meters.

 

3.                                      Fully P&I, ISM and ISPS covered in line
with all IMO/local rules and regulations including CO2 fittings as required by
the trade, with all certificates in place.

 

4.                                      Fully P&I covered by first Class P&I
Club being a member of the International Group of P&I Clubs as well as classed
Lloyd’s +100A1 or equivalent, as per Institute Classification Clause, and in
every way fitted and suitable for the intended voyage and will be maintained in
that condition throughout the duration of the voyage.

 

5.                                      Fully insured for hull and machinery
risks.

 

6.                                      Have on board valid and sufficient
calibration scales in order to perform proper draft survey.

 

7.                                      Distance from the waterline to top of
hatch coaming is not to exceed 15 meters.

 

8.                                      Upon request from PD Teesport, Vessel
shall provide a copy of the relevant Documents of Compliance (DOC), safety
Management Certificate (SMC) and insurance documents to PD Teesport.

 

9.                                      Vessel officers and crew shall be
covered by an ITF Agreement or other bona fide trade agreement conforming to ITF
Standards. A valid ITF Agreement and valid Blue Certificate shall be carried on
board vessel and shall be available for inspection at all times.

 

10.                               Be in every respect suitable for grab
discharge and CSU discharge using the Tenant’s Topside Equipment.

 

11.                               The deck shall be free from fixed stanchions
and any other obstructions. However, it is understood that collapsible
stanchions are allowed. Cargo shall not be loaded into deep-tanks or other
places not easily accessible by grab.

 

12.                               Must comply with requirements as laid down in
the BLU Code.

 

13.                               All Vessels carrying cargo which is wood chip
must be capable of and fitted with equipment for self discharge.

 

58

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

PRICE

 

1.                                      Except as provided in Schedule 6B (Price
(From and After a Step-In)), the price applicable to any volume of Biomass
delivered under this Agreement shall be determined in accordance with Part B of
this Schedule; provided, that the Purchaser may, by written notice to the
Seller, elect for the price applicable to all, but not less than all, of the
Annual Base Quantity (excluding, for the avoidance of doubt, any Option
Quantity) delivered after the date of such notice to be determined in accordance
with Part A of this Schedule.  The Purchaser may only make such election one
time during the Term, and any such notice shall be irrevocable.

 

2.                                      All prices quoted in this Schedule 6
(Price) are for a Tonne of Biomass meeting the Specification and having an NCV
equal to 17 GJ/MT.

 

Part A — Fixed Price

 

1.                                      As at the Agreement Date, the Base Price
for purposes of this Schedule 6 is USD 199.00 (one hundred ninety-nine US
dollars).

 

2.                                      On or before the date falling 5 Business
Days after the Effective Date, the Seller shall send the Purchaser a notice in
the form of Schedule 9 (Form of Final Price Confirmation Notice) (the Final
Price Confirmation Notice) to notify the Purchaser of its calculation of the
Contract Price in GBP£/Tonne.  The Contract Price for purposes of this Schedule
6 shall be equal to the Base Price in USD/Tonne divided by the Reference Rate.

 

3.                                      Within 5 Business Days of the
Purchaser’s receipt of the Final Price Confirmation Notice, it shall confirm its
acceptance of the figure for the Contract Price proposed by the Seller by
countersigning the Final Price Confirmation Notice and returning a copy to the
Seller.  Following any such countersignature, the Contract Price shall be final
and binding for the purposes of this Agreement.  If the Purchaser objects to the
Final Price Confirmation Notice (which it may do solely on evidence of the
Seller’s miscalculation of such Contract Price) then it shall notify the Seller
promptly upon receipt.  Any objection or related dispute shall be resolved
pursuant to Clause 27 (Dispute Resolution).

 

4.                                      For the purposes of this Schedule 6:

 

(a)                                 The Reference Rate shall be equal to the
arithmetic average of the Forward Rate on each of the 20 Business Days prior to
(and including) the Business Day immediately preceding the Effective Date; and

 

(b)                                 Forward Rate means the GBP/USD rate for
settlement in one year (1Y) published by Bloomberg at or around 9:00am (GMT) on
screen GBPUSD Curncy, section 8) FRD Fx Forward Calculator (taking the average
of the bid and offer prices).

 

5.                                      Notwithstanding anything to the contrary
herein, if the Purchaser has entered into an agreement to re-sell the Biomass to
be delivered hereunder to a third party that owns a Facility that provides for a
price conversion to GBP£/Tonne on substantially identical terms to those set
forth in this Schedule 6, then the Parties shall use commercially reasonable
efforts to conform the conversion method and timing in this Schedule 6 to that
set forth in such other agreement.

 

6.                                      The Fixed Price for purposes of this
Schedule 6 for any calendar year shall be as follows:

 

59

--------------------------------------------------------------------------------


 

(a)                                 in calendar year 2019 the Fixed Price shall
be equal to the Contract Price;

 

(b)                                 in calendar year 2020 the Fixed Price shall
be equal to the Contract Price plus the Indexation Factor plus USD 0.40 (forty
US cents); and

 

(c)                                  for all other calendar years the Fixed
Price shall be equal to the Fixed Price applicable to the immediately preceding
calendar year, plus the Indexation Factor, plus USD 0.40 (forty US cents).

 

7.                                      The Indexation Factor for purposes of
this Schedule 6 shall be calculated in January of each year (beginning with
January 1, 2020) and shall be equal to the following:

 

Indexation Factor = (NA*((FI*0.9)+((CPIy/CPIy-12)*0.1)))-NA

 

where:

 

NA = a notional amount equal to the following USD amount for the applicable
calendar year:

 

Notional Amount

 

Calendar Year

205.00

 

2020

205.00 + Calendar Year 2020 Indexation Factor

 

2021

Prior Calendar Year Notional Amount + Prior Calendar Year Indexation Factor

 

2022 and onward

 

FI = a fixed inflator of 1.0225 (one point zero two two five)

 

CPIy =  the All-items Consumer Price Index (CPI), rounded to one decimal place,
as published by the Office for National Statistics (or any successor government
department) in December immediately prior to the start of that year.

 

CPIy-12 =  the All-items Consumer Price Index (CPI), rounded to one decimal
place, as published by the Office for National Statistics (or any successor
government department) in December one year prior to the start of that year.

 

If such index ceases to be available, then it shall be replaced by any future UK
government index which shall replace such index and which provides a measure of
the general increase in consumer prices.

 

Part B - Variable Price

 

1.                                      The Variable Price for purposes of this
Schedule 6 shall be equal to the USD Variable Price applicable to the relevant
calendar year, converted into GBP at the FX Rate.

 

2.                                      The Starting USD Variable Price for
purposes of this Schedule 6 is (a) for any volume which forms part of the Annual
Base Quantity, USD 199.00 (one hundred ninety-nine US dollars), or (b) for any
volume which forms part of the Option Quantity, USD 203.00 (two hundred three US
dollars).

 

3.                                      The applicable USD Variable Price for
purposes of this Schedule 6 for any calendar year shall be as follows:

 

60

--------------------------------------------------------------------------------


 

(a)                                 through and including calendar year 2019 the
USD Variable Price shall be equal to the Starting USD Variable Price;

 

(b)                                 in calendar year 2020 the USD Variable Price
shall be equal to the Starting USD Variable Price plus the Indexation Factor
plus USD 0.40 (forty US cents); and

 

(c)                                  for all other calendar years the USD
Variable Price shall be equal to the USD Variable Price applicable to the
immediately preceding calendar year, plus the Indexation Factor, plus USD 0.40
(forty US cents).

 

61

--------------------------------------------------------------------------------


 

SCHEDULE 6B

 

PRICE (FROM AND AFTER A STEP-IN)

 

1.                                      Notwithstanding anything to the contrary
in Schedule 6 (Price) or elsewhere in this Agreement, the price applicable to
any volume of Biomass delivered under this Agreement from and after a Step-In
shall be determined exclusively in accordance with this Schedule 6B.

 

2.                                      The price applicable to any volume of
Biomass delivered under this Agreement from and after a Step-In shall be
determined in accordance with this Schedule and shall be as follows:

 

(a)                                 for any volume which forms part of the
Annual Base Quantity for any Delivery Year, excluding the VP Quantity for that
Delivery Year, the Fixed Price which shall be determined in accordance with
Part A below; and

 

(b)                                 for the VP Quantity for any Delivery Year,
the Variable Price which shall be determined in accordance with Part B below.

 

3.                                      All prices quoted in this Schedule 6B
are for a Tonne of Biomass meeting the Specification and having an NCV equal to
17 GJ/MT.

 

Part A — Fixed Price

 

1.                                      As at the Agreement Date, the Base Price
for purposes of this Schedule 6B is USD 205.00 (two hundred and five US
dollars).

 

2.                                      The Contract Price for purposes of this
Schedule 6B shall be equal to the Base Price in USD/Tonne divided by the
Reference Rate as determined pursuant to Schedule 6.

 

3.                                      The Fixed Price for purposes of this
Schedule 6B for any calendar year shall be as follows:

 

(a)                                 in calendar year 2019 the Fixed Price shall
be equal to the Contract Price;

 

(b)                                 in calendar year 2020 the Fixed Price shall
be equal to the Contract Price multiplied by the Indexation Factor; and

 

(c)                                  for all other calendar years the Fixed
Price shall be equal to the Fixed Price applicable to the immediately preceding
calendar year, multiplied by the Indexation Factor.

 

4.                                      The Indexation Factor for purposes of
this Schedule 6B shall be calculated in January of each year (beginning with
January 1, 2020) and shall be equal to the following:

 

Indexation Factor = (FI*0.9)+((CPIy/CPIy-12)*0.1)

 

where:

 

FI = a fixed inflator of 1.0225 (one point zero two two five)

 

CPIy =  the All-items Consumer Price Index (CPI), rounded to one decimal place,
as published by the Office for National Statistics (or any successor government
department) in December immediately prior to the start of that year.

 

62

--------------------------------------------------------------------------------


 

CPIy-12 =  the All-items Consumer Price Index (CPI), rounded to one decimal
place, as published by the Office for National Statistics (or any successor
government department) in December one year prior to the start of that year.

 

If such index ceases to be available, then it shall be replaced by any future UK
government index which shall replace such index and which provides a measure of
the general increase in consumer prices.

 

5.                                      For the avoidance of doubt, the Fixed
Price shall be calculated each year regardless of whether a Step-In has
occurred, such that the Fixed Price applicable upon a Step-In shall reflect
prior years’ adjustments in accordance with clauses 3 and 4 of this Part A.

 

Part B - Variable Price

 

1.                                      The Variable Price for purposes of this
Schedule 6B shall be equal to the USD Variable Price applicable to the relevant
calendar year, converted into GBP at the FX Rate.

 

2.                                      The Starting USD Variable Price for
purposes of this Schedule 6B is USD 194.00 (one hundred and ninety-four US
dollars) for the VP Quantity for each Delivery Year.

 

3.                                      The applicable USD Variable Price for
purposes of this Schedule 6B for any calendar year shall be as follows:

 

(a)                                 through and including calendar year 2019 the
USD Variable Price shall be equal to the Starting USD Variable Price;

 

(b)                                 in calendar year 2020 the USD Variable Price
shall be equal to the Starting USD Variable Price multiplied by the Indexation
Factor; and

 

(c)                                  for all other calendar years the USD
Variable Price shall be equal to the USD Variable Price applicable to the
immediately preceding calendar year, multiplied by the Indexation Factor.

 

4.                                      For the avoidance of doubt, the Variable
Price shall be calculated each year for all values of the Starting USD Variable
Price, such that the Variable Price applicable to VP Quantities upon a Step-In
shall reflect prior years’ adjustments in accordance with clause 3 of this
Part B.

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LOCATION OF DELIVERY POINT

 

[g248182ks13i001.jpg]

 

64

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

SUSTAINABILITY REQUIREMENTS

 

PART A — DEFINITIONS

 

1.                                      For the purposes of this Agreement:

 

Calculation Methodology means the methodology described in paragraphs 2 and 3 of
this Part A (Definitions) of Schedule 8 (Sustainability Requirements).

 

Calculation Period means each twelve month period ending on 31 March (or such
other date as the Parties may agree, acting reasonably) within which any GHG
Emissions or any Embedded GHG Emissions are calculated.

 

Calculation Protocols means, for the purposes of calculating the level of GHG
Emissions in any Consignment, the following methodologies (and in the event of
any inconsistency between them, the approach which results in the highest level
of GHG Emissions shall apply):

 

(a)                                 the UK Solid and Gaseous Biomass Carbon
Calculator published by the UK government (Available as at the Agreement Date at
https://www.ofgem.gov.uk/publications-and-updates/uk-solid-and-gaseous-biomass-carbon-calculator),
as in effect on the Agreement Date;

 

(b)                                 the document entitled Biomass Carbon
Calculator, Renewables Obligation: User manual for the Solid and Gaseous Biomass
Carbon Calculator, Version 2.0, published by the Department for Energy and
Climate Change in January 2015;

 

(c)                                  the document entitled Renewables
Obligation: Sustainability Criteria, published by OFGEM on 01 June 2014;

 

(d)                                 the document entitled Renewables Obligation:
Sustainability Audit — Guidance for Operators and Auditors published by OFGEM on
01 June 2014;

 

(e)                                  for any calculations of land carbon stocks,
the European Commission Decision 2010/335/EU; and

 

(f)                                   any other calculation methodology to which
the Parties may mutually agree;

 

in each case as such document, calculation methodology or decision may, subject
to Clause 16 (Change in Law and Sustainability Requirements), be updated from
time to time.

 

Consignment Compliance Certificate means a certificate that includes the
information and meets the criteria set out in Part D (Consignment Compliance
Certificate) of this Schedule 8 (Sustainability Requirements).

 

Consignment means a quantity of Biomass which:

 

(a)                                 was produced from the same Feedstock Type;

 

(b)                                 is in the same type of solid Form;

 

(c)                                  emanates from the same country of origin;
and

 

65

--------------------------------------------------------------------------------


 

(d)                                 contains Biomass of no more than one Fuel
Classification.

 

Embedded GHG Emissions means, in relation to any Consignment of Biomass, the
level of GHG Emissions embedded in that Consignment of Biomass at the Delivery
Point (measured in gCO2eq/MJfuel), calculated in accordance with the Calculation
Methodology and the Calculation Protocols.

 

Feedstock Type means, in relation to any Biomass, the material from which that
Biomass was created, being one (but not more than one) of the following types:
(i) wood, (ii) olive cake, (iii) olive husks or (iv) palm kernel expeller.

 

Form means, in relation to any Biomass, the physical form of that Biomass, being
one (but not more than one) of the following forms: (i) round wood, (ii) round
logs, (iii) shavings, (iv) wood chips, (v) wood offcuts, (vi) wood pellets,
(vii) sawdust, (viii) wood bark, (ix) stumps/roots and (x) inhomogeneous form.

 

FSC Standard means the Forest Stewardship Council Standard for Chain of Custody
Certification (FSC-STD-40-004 V2-1 E; October 1, 2011) as may, subject to Clause
16 (Change in Law and Sustainability Requirements), be updated from time to
time.

 

Fuel Classification means the classification of fuel as waste, co-products,
products, or a type of residue (where each type of residue has its own Fuel
Classification).

 

GHG Criterion means the criterion described in paragraph 1 of Part B
(Sustainability Criteria) of this Schedule 8 (Sustainability Requirements).

 

GHG Emissions means the quantity of Greenhouse Gases released to the atmosphere,
measured in gCO2eq, as having the equivalent global warming potential as one
gram of CO2 and calculated based on the following equivalences:

 

(a)                                 1 gCO2 is equivalent to 1 gCO2eq

 

(b)                                 1 gN2O is equivalent to 296 gCO2eq

 

(c)                                  1 gCH4 is equivalent to 23 gCO2eq.

 

GHG Threshold means, if the relevant Consignment is delivered to the Purchaser:

 

(a)                                 prior to 01 April 2020, 22.8 gCO2eq/MJfuel

 

(b)                                 within the period from 01 April 2020 to 31
March 2025 (inclusive), 19.0 gCO2eq/MJfuel

 

(c)                                  on or after 01 April 2025 17.1
gCO2eq/MJfuel.

 

Greenhouse Gases (or GHG) means carbon dioxide (CO2), methane (CH4) and nitrous
oxide (N2O) for the purpose of this Agreement.

 

Land Criteria means the two criteria listed in paragraph 2 of Part B
(Sustainability Criteria) of this Schedule 8 (Sustainability Requirements).

 

Legally Harvested means, in relation to any material from which Biomass has been
prepared, that the original timber constituting that material was legally
harvested for the purposes of Article 2 of EU Timber Regulation No. 995/2010.

 

66

--------------------------------------------------------------------------------


 

MJfuel means Biomass delivered at the Delivery Point with a net calorific value
equal to one MegaJoule.

 

PEFC Standard means the Programme for the Endorsement of Forest Certification
Chain of Custody of Forest Based Products Requirements (PEFC ST 2003:2013;
May 23, 2013) as may, subject to Clause 16 (Change in Law and Sustainability
Requirements), be updated from time to time.

 

Pellet Plant means, in relation to any Biomass delivered under this Agreement,
the facility where biomass raw material was processed and converted into the
Form in which it has been sold and delivered to the Delivery Point.

 

PPS Audit Report means an audit report that includes the data and information
set out in Part E (PPS Audit Report) of this Schedule 8 (Sustainability
Requirements).

 

Source means, in relation to any Biomass delivered under this Agreement, the
geographical area where the raw material from which the Biomass was created was
originally grown.

 

Sustainable Source means a Source of timber that is considered sustainable for
the purposes of the Timber Standard because it:

 

(a)                                 is from forests certified under the FSC
Standard or the PEFC Standard (“Category A” evidence); or

 

(b)                                 satisfies the bespoke evidence requirements
as described in the Risk Based Regional Assessment: A Checklist Approach
(“Category B” evidence) published by DECC on 22 December 2014 (as may, subject
to Clause 16 (Change in Law and Sustainability Requirements), be updated from
time to time); or

 

(c)                                  satisfies any other standard or criteria to
which the Parties may mutually agree.

 

Sustainability Information means all information submitted by the Seller under
or in accordance with this Schedule 8 (Sustainability Requirements).

 

Timber Standard means the Timber Standard for Heat & Electricity: Woodfuel used
under the Renewable Heat Incentive and Renewables Obligation published by DECC
on 10 February 2014 as may, subject to Clause 16 (Change in Law and
Sustainability Requirements), be updated from time to time.

 

2.                                      Subject to paragraph 3, the Calculation
Methodology to calculate the Embedded GHG Emissions for any Consignment is as
follows.  The Embedded GHG Emissions shall be equal to eec + el + ep + etd,
where:

 

2.1                               eec is emissions from the extraction or
cultivation of raw materials for the production of the Biomass:

 

(a)                                 including emissions from:

 

(i)                                     the extraction or cultivation process
itself;

 

(ii)                                  the collection of raw materials;

 

(iii)                               waste and leakages; and

 

67

--------------------------------------------------------------------------------


 

(iv)                              the production of chemicals or products used
in extraction or cultivation; but

 

(b)                                 excluding:

 

(i)                                     the capture of CO2 in the cultivation of
raw materials; and

 

(ii)                                  certified reductions of greenhouse gas
emissions from flaring at oil production sites anywhere in the world;

 

2.2                               el is emissions from carbon stock changes
caused by land-use change relating to the production of the Biomass calculated
in accordance with the following formula:

 

el = (CSR — CSA) x 3664 x l |20 x l| P, where

 

(a)                                 CSR is the carbon stock per unit area
associated with the reference land use (measured as mass of carbon per unit
area, including both soil and vegetation). The reference land use shall be the
land use in January 2008 or twenty (20) years before the raw material was
obtained, whichever is the later; and

 

(b)                                 CSA is the carbon stock per unit area
associated with the actual land use (measured as mass of carbon per unit area,
including both soil and vegetation). In cases where the carbon stock accumulates
over more than one (1) year, the value attributed to CSA shall be the estimated
stock per unit area after twenty (20) years or when the crop reaches maturity,
whichever is the earlier; and

 

(c)                                  P is the productivity of the crop (measured
as Solid and Gaseous Biomass energy per unit area per year);

 

2.3                               ep is emissions from processing the Biomass,
including emissions from:

 

(a)                                 the processing itself;

 

(b)                                 waste and leakages; and

 

(c)                                  the production of chemicals or products
used in processing; and

 

2.4                               etd is emissions from transport and
distribution up to the Delivery Point relating to the production of the Biomass
including emissions from:

 

(a)                                 the transport and storage of raw and
semi-finished materials; and

 

(b)                                 the storage and distribution of finished
materials, but excluding those emissions included under eec.

 

3.                                      For the avoidance of doubt, a Shipment
may contain Biomass of more than one Fuel Classification and the Fuel
Classification for each Consignment shall be determined using a mass balance
system.  Where a Shipment contains Biomass of more than one Fuel Classification
or where a Consignment includes Biomass from more than one Source, the Embedded
GHG Emissions shall be calculated using a mass balance system which:

 

(a)                                 provides for the sustainability profiles of
the Consignments of Biomass added to a mixture to be attributed to the
Consignments withdrawn from that mixture; and

 

68

--------------------------------------------------------------------------------

 

(b)                                 requires the sustainability profile
attributed to the sum of all the Consignments withdrawn from a mixture to be the
same, and in the same quantities, as the sustainability profile of the sum of
all the Consignments added to that mixture.

 

For the purposes of interpreting the principle in paragraphs (a) and (b) above,
“sustainability profile” shall refer to information identifying the material of
which the Biomass is composed and the proportion of the Biomass that meets the
GHG Criterion and the Land Criteria.

 

Where a Shipment contains Biomass of more than one Fuel Classification, the
sustainability profile of each Consignment included in the Shipment may be
determined based on the annual average sustainability profile of the Supplier’s
total supply chain.

 

69

--------------------------------------------------------------------------------


 

PART B — SUSTAINABILITY CRITERIA

 

1.                                      The Seller shall ensure that each
Consignment of Biomass supplied under this Agreement has Embedded GHG Emissions
lower than the GHG Threshold (the GHG Criterion).

 

2.                                      The Seller shall ensure that all
material included in any Biomass delivered under this Agreement:

 

2.1                               has been Legally Harvested; and

 

2.2                               has been harvested from a Sustainable Source;

 

and for the purposes of this Agreement, these two criteria are referred to
together as the Land Criteria.

 

70

--------------------------------------------------------------------------------


 

PART C — SUSTAINABILITY DOCUMENTATION

 

1.                                      Reports and information

 

The Seller shall provide to the Purchaser:

 

1.1                               with each Shipment of Biomass, a Consignment
Compliance Certificate for each Consignment included in that Shipment; and

 

1.2                               within 45 days following the last day of each
Calculation Period, for each Pellet Plant from which the Seller has procured
Biomass during that Calculation Period, a PPS Audit Report.

 

2.                                      Quality

 

2.1                               The Seller shall ensure that all information
provided to the Purchaser in accordance with this Schedule 8 (Sustainability
Requirements) is true, complete, accurate in all material respects and not
materially misleading.

 

2.2                               The Seller shall procure that each PPS Audit
Report submitted under this Agreement is audited by a qualified independent
certification body satisfactory to the Purchaser (acting reasonably) to
determine the suitability of the systems, processes and procedures for
obtaining, determining, and recording any Sustainability Information.

 

2.3                               The Seller will procure that each PPS Audit
Report is prepared in accordance with the requirements of limited assurance
prescribed in a standard acceptable to and specified by the Purchaser (acting
reasonably).

 

3.                                      Right to audit

 

3.1                               The Seller shall, no more than once every
three (3) months and on no less than thirty (30) days’ advance notice, during
regular business hours and so as not to disrupt the Sellers’ (or its
sub-suppliers’) operations, grant (and shall procure, to the extent practicable,
that its sub-suppliers shall grant) to the Purchaser (and its nominees) a full
right of access to audit all information supplied under or in connection with
this Schedule 8 (Sustainability Requirements) and shall:

 

(a)                                 co-operate promptly and fully with any
auditor; and

 

(b)                                 promptly on request by the Purchaser provide
all information requested by the Purchaser relating to compliance with the GHG
Criterion or the Land Criteria as may be reasonably available to the Seller,
subject to confidentiality requirements.

 

3.2                               The Seller shall use reasonable endeavours to
co-operate with any request described in paragraph 3.1 and shall use all
reasonable endeavours to procure that its suppliers co-operate with the
Purchaser or any independent auditor nominated by the Purchaser in any further
audit required by the Purchaser.

 

4.                                      Costs

 

4.1                               The Seller shall bear all costs associated
with producing the PPS Audit Report.

 

4.2                               The Purchaser shall bear all costs associated
with producing any audit report other than the PPS Audit Report.

 

71

--------------------------------------------------------------------------------


 

5.                                      Further information requests

 

5.1                               The Purchaser may ask for further
sustainability information in addition to any information already provided by
the Seller pursuant to this Schedule, in which case the Seller shall use
reasonable endeavours to comply with any reasonable request, providing the
information requested within 10 Business Days to the extent it is able to do so.

 

5.2                               Subject to Clause 16, the Purchaser may from
time to time modify the information required in the Consignment Compliance
Certificate and the PPS Audit Report.

 

5.3                               The Seller shall keep records of information
used to demonstrate sustainability for at least five (5) years.

 

72

--------------------------------------------------------------------------------


 

PART D — CONSIGNMENT COMPLIANCE CERTIFICATE

 

Each Consignment Compliance Certificate shall include:

 

1.                                      a statement setting out the Embedded GHG
Emissions for that Consignment, calculated for the applicable Calculation Period
in accordance with the Calculation Methodology and the Calculation Protocols;

 

2.                                      a written confirmation by an authorized
officer of the Seller that the Consignment meets the Land Criteria; and

 

3.                                      the Key Input Data and the Supporting
Data for that Consignment (each as set out more fully below, and as calculated
for the applicable Calculation Period).

 

The Key Input Data for any Consignment are as follows:

 

No.

 

Item

 

Units

1.

 

Embedded GHG Emissions

 

gCO2eq/MJfuel

1.1

 

Emissions from extraction and cultivation of raw materials (eec)

 

gCO2eq/MJfuel

1.2

 

Emissions from Land Use Change (el)

 

gCO2eq/MJfuel

1.3

 

Emissions from Processing (ep)

 

gCO2eq/MJfuel

1.4

 

Emissions from Transport and Distribution (etd)

 

gCO2eq/MJfuel

2.

 

Fuel profiling information

 

 

2.1

 

% Feedstock type in Consignment

 

 

2.2

 

Form

 

 

2.3

 

Fuel Classification

 

 

2.4

 

Pellet Plant

 

Name, address

2.5

 

Source (specifically the name of the forest where the original timber was grown)

 

Location

2.6

 

Mass

 

Tonnes

2.7

 

Where some or all of the Biomass was certified under one (1) or more
Environmental Quality Assurance Schemes: (i) the name(s) of such scheme(s); and
(ii) the proportion of each Consignment certified under each such scheme.

 

 

2.8

 

A description of the forestry management practices or land management practices
used where the wood was grown;

 

 

2.9

 

The proportion of such Biomass which is derived from hardwood and softwood
respectively; (hardwood means wood derived from a broadleaf tree and softwood
means wood derived from a coniferous tree);

 

 

2.10

 

The proportion of Biomass derived from a protected or threatened species, and
which species it is;

 

 

2.11

 

The proportion of Biomass that was composed of or derived from Saw Logs.

 

 

 

73

--------------------------------------------------------------------------------


 

The Supporting Data in relation to any Consignment is as follows:

 

No.

 

Item

 

Unit

1.

 

Emissions from extraction and cultivation of raw materials (eec)

 

gCO2eq/MJ(fuel)

1.1.

 

Feedstock stock wood type

 

 

1.2.

 

Lower heating value of raw material

 

MJ/ton

1.3.

 

Moisture content at collection

 

%

1.4.

 

Module efficiency

 

T(output)/t(input)

1.5.

 

Type of fuel used for harvesting

 

 

1.6.

 

Harvesting or chipping emissions factor

 

gCO2eq/MJ

1.7.

 

Emissions from Chipping (if applicable, include in eec)

 

gCO2eq/MJ(fuel)

1.7.1.

 

Emissions from electricity use in drying

 

g CO2eq/MJ

1.7.2.

 

Plant yield

 

T(output)/t(input)

1.7.3.

 

Moisture content at output

 

%

1.7.4.

 

Amount of electricity used

 

MJ(electricity)/t(output)

1.7.5.

 

Type of primary fuel used for process (e.g. natural gas or grid electricity)

 

 

1.7.6.

 

Electricity emissions factor

 

gCO2eq/MJ(electricity)

2.

 

Emissions from Land Use Change (el)

 

gCO2eq/MJ(electricity)

2.1.

 

Crop yield

 

T(feedstock)/ha

2.2.

 

Any change in land use or land carbon stock? If yes, provide previous and
current land use and previous and current land management practice.

 

 

2.3.

 

Climate region

 

 

2.4.

 

Soil type

 

 

3.

 

Emissions from Processing (ep)

 

 

3.1.

 

Emissions from Drying (ep)

 

gCO2eq/MJ(fuel)

3.1.1.

 

Module efficiency

 

T(output)/t(input)

3.1.2.

 

Moisture content after drying

 

%

3.1.3.

 

Amount of electricity used

 

MJ(electricity)/t(output)

3.1.4.

 

Electricity emissions factor

 

gCO2eq/MJ(electricity)

3.1.5.

 

Type of primary fuel used for process (e.g. natural gas or grid electricity)

 

 

3.2.

 

Emissions from Pellet Production (ep)

 

gCO2eq /MJ(fuel)

3.2.1.

 

Emissions from electricity use in drying

 

g CO2eq /MJ

3.2.2.

 

Plant yield

 

T(output)/t(input)

3.2.3.

 

Moisture content at output

 

%

3.2.4.

 

Amount of electricity used

 

MJ(electricity)/t(output)

3.2.5.

 

Type of primary fuel used for process (e.g. natural gas or grid electricity)

 

 

3.2.6.

 

Electricity emissions factor

 

gCO2eq /MJ(electricity)

 

74

--------------------------------------------------------------------------------


 

No.

 

Item

 

Unit

4.

 

Emissions from transport from transport and distribution (etd)

 

gCO2eq/MJ(fuel)

4.1.

 

Emissions from transport of raw material to Pellet Plant (etd)

 

gCO2eq/MJ(fuel)

4.1.1.

 

Transport mode

 

 

4.1.2.

 

Distance

 

 

4.1.3.

 

Density of wood transported

 

t/m3

4.1.4.

 

Energy intensity of transport

 

MJ(fuel)/(t-km)

4.1.5.

 

Module efficiency

 

T(output)/t(input)

4.1.6.

 

Type of fuel used for transport mode

 

 

4.1.7.

 

Emissions factor of transport fuel

 

gCO2eq /MJ

4.2.

 

Emissions from transport of pellets to Teesside (etd)

 

gCO2eq /MJ

4.2.1.

 

Country of origin

 

 

4.2.2.

 

Distance

 

km

4.2.3.

 

Transport mode

 

 

4.2.4.

 

Density of pellets transported

 

t/m3

4.2.5.

 

Energy intensity of transport

 

MJ(fuel)/(t-km)

4.2.6.

 

Module efficiency

 

T(output)/t(input)

4.2.7.

 

Type of fuel used for transport mode

 

 

5.

 

Emissions from co-products

 

gCO2eq/MJ

6.

 

Emissions from binders

 

gCO2eq/MJ

 

75

--------------------------------------------------------------------------------


 

PART E — PPS AUDIT REPORT

 

1.                                      Each PPS Audit Report shall contain such
data as the Purchaser may reasonably require in order to verify the contents and
accuracy of each Consignment Compliance Certificate submitted under or in
accordance with this Agreement.

 

2.                                      Each PPS Audit Report shall contain the
information below on controls and systems:

 

(a)                                 a detailed narrative of whether the systems
used to produce the Sustainability Information, in particular the information
included in the Consignment Compliance Certificates, are likely to produce
reasonably accurate and reliable information;

 

(b)                                 a detailed narrative of the controls in
place to help protect the Sustainability Information against material
misstatements due to fraud or error;

 

(c)                                  a detailed narrative of the frequency and
methodology of any sampling carried out for the purpose of obtaining or checking
the data provided;

 

(d)                                 a detailed narrative as to the robustness of
the data on which the Seller relied in preparing the Sustainability Information;
and

 

(e)                                  whether anything has come to the attention
of the person preparing the report to indicate that the relevant sustainability
information is not accurate.

 

76

--------------------------------------------------------------------------------

 

SCHEDULE 9

 

FORM OF FINAL PRICE CONFIRMATION NOTICE

 

From:              ENVIVA PARTNERS, LP

 

To:                            ENVIVA WILMINGTON HOLDINGS, LLC

 

Dated:          [          ]

 

Dear Sirs

 

Biomass Supply Agreement dated [             ] (the “Agreement”)

Final Price Confirmation Notice

 

1.                                      We refer to the Agreement.  This is a
Final Price Confirmation Notice.  Terms defined in the Agreement have the same
meaning in this Final Price Confirmation Notice unless given a different meaning
in this Final Price Confirmation Notice and terms defined in both Schedule 6 and
Schedule 6B of the Agreement have the meanings set forth in Schedule 6 of the
Agreement.

 

2.                                      This Final Price Confirmation Notice
expires on: [          ] (3 Business Days from the date of this Final Price
Confirmation Notice)

 

3.                                      The proposed Contract Price is
[          ] GBP/Tonne

 

4.                                      This proposed Contract Price was
calculated by dividing the Base Price in USD/Tonne by the below Reference Rate:

 

 

 

 

Date

 

Forward Rate

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

4.

 

 

 

 

 

5.

 

 

 

 

 

6.

 

 

 

 

 

7.

 

 

 

 

 

8.

 

 

 

 

 

9.

 

 

 

 

 

10.

 

 

 

 

 

11.

 

 

 

 

 

12.

 

 

 

 

 

13.

 

 

 

 

 

14.

 

 

 

 

 

15.

 

 

 

 

 

16.

 

 

 

 

 

17.

 

 

 

 

 

18.

 

 

 

 

 

19.

 

 

 

 

 

20.

 

 

 

 

 

 

 

Reference Rate (arithmetic average):

 

 

 

77

--------------------------------------------------------------------------------


 

5.                                      Please confirm the Purchaser’s
acceptance of the Seller’s proposed Contract Price by countersigning below and
returning a copy to us.

 

6.                                      Following the Purchaser’s
countersignature in accordance with paragraph 5 above, the Contract Price shall
be final and binding for the purposes of the Agreement.

 

7.                                      This Final Price Confirmation Notice is
irrevocable.

 

 

Yours faithfully

 

 

ENVIVA PARTNERS, LP,

 

By: Enviva Partners GP, LLC,

as its sole general partner

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Countersigned by:

 

 

ENVIVA WILMINGTON HOLDINGS, LLC,

 

By: Enviva Development Holdings, LLC,

as its managing member

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

TECHNICAL DISPUTE RESOLUTION PROCEDURES

 

1.                                      Commencement and Selection of Technical
Expert

 

(a)                                 As used herein, “Technical Expert” means any
individual selected in accordance with the procedure specified in this Schedule
10 and who (i) has professional qualifications and practical experience in the
subject matter of the Technical Dispute, (ii) has no interest, financial or
otherwise, or duty which conflicts or may conflict with his or her functions as
a Technical Expert (such individual being required to fully disclose any such
interest or duty prior to his or her appointment) and (iii) is not currently and
has not been (x) during the five years prior to the date of appointment, an
employee of any of the Parties or any of their Affiliates and (y) during the
three years prior to the date of appointment, a contractor or consultant of
either of the Parties or any of their Affiliates, unless otherwise mutually
agreed by the Parties.

 

(b)                                 Within ten Business Days following receipt
of a Party’s notice referring a Technical Dispute for resolution in accordance
with the provisions of this Schedule 10, the representatives of each of the
Parties will confer in an effort to agree upon a Technical Expert to hear the
Technical Dispute.  If the Parties are unable to agree upon the appointment of a
Technical Expert, then at the end of such ten Business Day period each Party
will, within five Business Days, notify the other Party in writing of its
designation of three proposed Technical Experts.  Each Party will promptly
strike two of the proposed Technical Experts designated by the other Party.  The
remaining two proposed Technical Experts will, within two Business Days, select
one of them to hear the Technical Dispute, provided that if one of the Parties
still objects to the Technical Dispute being heard by such selected Technical
Expert, then, within two Business Days, such two proposed Technical Experts will
select a third Technical Expert (who may be one of the Technical Experts
designated by the Parties or another Technical Expert) and such third Technical
Expert will hear the Technical Dispute.

 

2.                                      Submission to Technical Expert

 

Each Party will be required to put forth and endorse one proposal as its
proposed resolution to the Technical Dispute, based on an agreed statement of
the nature of the Technical Dispute and agreed facts surrounding such Technical
Dispute.  Each Party’s proposal will be delivered to the Technical Expert and
the other parties to such Technical Dispute no later than 45 days after the date
of the notice of the Party submitting the Technical Dispute to the Technical
Expert.  The Technical Expert will be required to select one of the proposals
and will not be able to select any other proposal, except to the extent mutually
agreed by the parties to such Technical Dispute.

 

3.                                      Decision of the Technical Expert

 

(a)                                 The Technical Expert will render a decision
resolving the matter within 60 days of the date of the notice of the Party
submitting such matter for resolution by the Technical Expert.  The Technical
Expert will not award to either Party any relief greater than that initially
sought by such Party.  The decision of the Technical Expert will be final and
binding upon the Parties and not subject to appeal or review, whether through
arbitration or otherwise, absent manifest injustice.  The Parties will share
equally all costs and expenses of the Technical Expert procedure and the
Technical Expert will not have the authority to award costs or attorneys’ fees
to either Party.

 

(b)                                 The Technical Expert will act as an expert
and not as an arbitrator and no provisions of any arbitration rules will apply
to the Technical Expert or his or her determination or the procedure by which he
or she reaches his or her determination

 

79

--------------------------------------------------------------------------------


 

SIGNATORIES

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and agreed to be
bound hereby as of the Agreement Date.

 

 

 

ENVIVA WILMINGTON HOLDINGS, LLC,

 

 

 

By: Enviva Development Holdings, LLC,

 

as its managing member

 

 

 

 

 

 

By

/s/ William H. Schmidt, Jr.

 

 

Name: William H. Schmidt, Jr.

 

 

Title: President, General Counsel and Secretary

 

 

 

 

 

 

ENVIVA PARTNERS, LP,

 

 

 

By: Enviva Partners GP, LLC,

 

as its sole general partner

 

 

 

 

 

 

By

/s/ Stephen F. Reeves

 

 

Name: Stephen F. Reeves

 

 

Title: Executive Vice President and Chief Financial Officer

 

80

--------------------------------------------------------------------------------
